Exhibit 10.1



 

CONFORMED VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 20, 2020 (this
“Amendment”), is entered into by and among LAMB WESTON HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto,
the Voting Participants party hereto and NORTHWEST FARM CREDIT SERVICES, PCA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 28,
2019 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Existing Northwest FCS
Credit Agreement” and as amended by this Amendment, the “Amended Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Amended Credit Agreement) by and among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and the Administrative Agent;

 

WHEREAS, the Borrower has requested that (a) the Lenders and the Voting
Participants agree to certain amendments to the Existing Northwest FCS Credit
Agreement as further described below and (b) certain Lenders (the “Term A-2
Lenders”) provide Commitments with respect to a new term loan (herein
designated, and hereinafter referred to, as the “Term A-2 Loan”) to the Borrower
in an aggregate amount equal to $325,000,000;

 

WHEREAS, the Administrative Agent, the Lenders (including the Term A-2 Lenders)
party hereto and the Voting Participants party hereto are willing to agree to
such amendments and, in the case of the Term A-2 Lenders, to establish the Term
Loan A-2 Commitments and make its portion of the Term A-2 Loan, as applicable,
upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.        Amendments to Existing Northwest FCS Credit Agreement.

 

(a)          The Existing Northwest FCS Credit Agreement is amended and restated
in its entirety to read in the form attached hereto as Annex A. The parties
hereto agree that, on and as of the date hereof, all Obligations outstanding on
and as of the First Amendment Effective Date (defined below) shall in all
respects be continuing and shall be deemed to be Obligations pursuant to the
Amended Credit Agreement. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Loan Documents
shall remain unchanged and in full force and effect. The Loan Documents and any
and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Existing Northwest FCS Credit Agreement are hereby
amended so that any reference to the Existing Northwest FCS Credit Agreement
shall mean a reference to the Amended Credit Agreement. The Amended Credit
Agreement is not a novation of the Existing Northwest FCS Credit Agreement.

 

(b)          Schedules 2.01 and 11.06(e) to the Existing Northwest FCS Credit
Agreement are amended to read in the forms of Schedules 2.01 and 11.06(e)
attached hereto.

 

(c)          Exhibit A to the Existing Northwest FCS Credit Agreement is amended
to read in the form of Exhibit A attached hereto.

 



 

 

 

Section 2.       Representations and Warranties. In order to induce the Lenders
and the Voting Participants to consent to this Amendment, the Borrower
represents and warrants to each of the Lenders, the Voting Participants and the
Administrative Agent that on and as of the date hereof both before and after
giving effect to this Amendment: (a) the representations and warranties of each
Loan Party contained in Article VI of the Amended Credit Agreement and any other
Loan Document are true and correct in all material respects (except when
qualified as to materiality or Material Adverse Effect, in which case they shall
be true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case they shall be true and correct as of such earlier date in all
material respects; (b) no Default exists as of the First Amendment Effective
Date or will result from this Amendment; (c) this Amendment is within each Loan
Party’s corporate, limited liability company or other organizational powers and
has been duly authorized by all necessary corporate, limited liability company
or other organizational action and, if required, stockholder action; and (d)
this Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

 

Section 3.       Effect of Amendment. On and after the First Amendment Effective
Date, each reference in the Existing Northwest FCS Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Northwest FCS Credit Agreement, and each reference in each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Existing Northwest FCS Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement. The Amended Credit Agreement
and each of the other Loan Documents, as specifically amended by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed and shall not be impaired or limited by the
execution or effectiveness of this Amendment. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as an amendment or waiver of any right, power or remedy of any Lender or
any Agent under any of the Loan Documents, nor constitute an amendment or waiver
of any provision of any of the Loan Documents. This Amendment shall constitute a
Loan Document for all purposes.

 

Section 4.       Conditions to Effectiveness. The effectiveness of Section 1 of
this Amendment shall be subject solely to the satisfaction of the following
conditions precedent (the first date upon which such conditions precedent are
satisfied, the “First Amendment Effective Date”):

 

(a)          receipt by the Administrative Agent of copies of this Amendment
duly executed by the Loan Parties, the Administrative Agent, and the Lenders
(including the Term A-2 Lenders) and Voting Participants constituting Required
Lenders;

 

(b)          receipt by the Administrative Agent of opinions of legal counsel to
the Loan Parties (as requested by the Administrative Agent), addressed to the
Administrative Agent and each Lender, dated as of the date hereof;

 

(c)          receipt by the Administrative Agent of such financial statements,
budgets, forecasts, projections and other financial information as reasonably
requested by the Administrative Agent prior to the date hereof;

 

(d)          receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent:

 



 2 

 

 

(i)            copies of the Organization Documents of each Loan Party certified
to be true and complete by the appropriate Governmental Authority of the state
or other jurisdiction of its incorporation or organization, where applicable,
and certified by a secretary, assistant secretary or Responsible Officer of such
Loan Party to be true and correct as of the date hereof;

 

(ii)           customary closing certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the authority and capacity of the Loan Parties to enter into the transactions
contemplated by this Amendment and of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment;
and

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (to the extent applicable) and
qualified to engage in business in its state of organization or formation.

 

(e)          receipt by the Administrative Agent of a certificate of a
Responsible Officer of the Borrower certifying that as of the First Amendment
Effective Date: (i) Since May 26, 2019, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect,
(ii) to the extent applicable, all necessary material governmental and third
party consents, subordinations and waivers have been obtained and are in full
force and effect, (iii) there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against the Borrower or any of its
Restricted Subsidiaries (A) that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (B) as of the First
Amendment Effective Date, that involve this Amendment or the transactions
contemplated hereby, (iv) the representations and warranties of each Loan Party
contained in Article VI of the Amended Credit Agreement and any other Loan
Document are true and correct in all material respects (except when qualified as
to materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties relate to an earlier date, in which case
they shall be true and correct as of such earlier date in all material respects;
and (v) no Default exists as of the First Amendment Effective Date or will
result from this Amendment;

 

(f)           receipt by the Administrative Agent of such consents, amendments
or waivers, if any, that are necessary to prevent a default or event of default
under the Existing Credit Agreement as a result of entering into this Agreement
and the Loan Documents;

 

(g)          upon the request by the Administrative Agent made at least ten (10)
days prior to the date hereof, receipt by the Administrative Agent of the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five (5) days prior to the date hereof;
and

 

(h)          payment by the Borrower of all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent in connection
with this Agreement (directly to such counsel if requested by the Administrative
Agent).

 



 3 

 

 

Section 5.        Acknowledgement and Affirmation.

 

(a)          Each Loan Party hereby expressly acknowledges the terms of this
Amendment and affirms or reaffirms, as applicable, as of the date hereof the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby.

 

(b)          Each Loan Party, by its signature below, hereby affirms and
confirms (i) its obligations under each of the Loan Documents to which it is a
party, and (ii) the pledge of and/or grant of a security interest in its assets
as Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Amended Credit Agreement and the other
Loan Documents.

 

Section 6.       Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
a single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 7.       Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  LAMB WESTON HOLDINGS, INC.,
as the Borrower           By: /s/ Robert M. McNutt     Name: Robert M. McNutt  
  Title: Senior Vice President and Chief Financial Officer

 

  LAMB WESTON, INC.,
as a Guarantor           By:       Name: Bernadette M. Madarieta     Title:
President and Treasurer

 

  LAMB WESTON SALES, INC.,
as a Guarantor           By:       Name: Bernadette M. Madarieta     Title:
President and Treasurer

 

  LAMB-WESTON/MIDWEST, INC.,
as a Guarantor           By:       Name: Bernadette M. Madarieta     Title:
President and Treasurer

 

  LAMB WESTON BSW, LLC,
as a Guarantor           By:       Name: Bernadette M. Madarieta     Title:
President and Treasurer

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  LAMB WESTON HOLDINGS, INC.,
as the Borrower           By:       Name: Robert M. McNutt     Title: Senior
Vice President and Chief Financial Officer

 

  LAMB WESTON, INC.,
as a Guarantor           By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer

 

  LAMB WESTON SALES, INC.,
as a Guarantor           By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer

 

  LAMB-WESTON/MIDWEST, INC.,
as a Guarantor           By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer

 

  LAMB WESTON BSW, LLC,
as a Guarantor           By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

  NORTHWEST FARM CREDIT SERVICES,
PCA, as Administrative Agent, as a Lender under
the Existing Northwest FCS Credit Agreement and
as a Term A-2 Lender         By: /s/ Dennis Bigness     Name: Dennis Bigness    
Title: VP, Relationship Manager

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

  CoBank, FCB, as a Voting Participant under the
Existing Northwest FCS Credit Agreement       By: /s/ James J. Trankle     Name:
James J. Trankle     Title: Managing Director

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

  AMERICAN AGCREDIT, FLCA, as a Voting
Participant under the Existing Northwest FCS
Credit Agreement       By: /s/ Daniel K. Hansen     Name: Daniel K. Hansen    
Title: Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

  Farm Credit Services of America, FLCA, as a
Voting Participant under the Existing Northwest
FCS Credit Agreement       By: /s/ Curt A. Brown     Name: Curt A. Brown    
Title: Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

  Farm Credit East, ACA, as a Voting Participant
under the Existing Northwest FCS
Credit Agreement       By: /s/ Eric W. Pohlman     Name: Eric W Pohlman    
Title: Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



  

 

 

 

  FARM CREDIT WEST, FLCA, as a Voting
Participant under the Existing Northwest FCS
Credit Agreement           By: /s/Pete Huffine     Name: Pete Huffine     Title:
Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 



  CAPITAL FARM CREDIT, FLCA, as a Voting
Participant under the Existing Northwest
FCS Credit Agreement           By: /s/ Donald L Palm     Name: Donald L Palm    
Title: SVP/Capital Markets

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 



  GreenStone Farm Credit Services, FLCA, as a
Voting Participant under the Existing Northwest
FCS Credit Agreement           By: /s/ Curtis Flammini     Name: Curtis Flammini
    Title: VP of Capital Markets

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 

  Farm Credit Mid-America, FLCA, f/k/a Farm
Credit Services of Mid-America, FLCA, as a
Voting Participant under the Existing Northwest
FCS Credit Agreement           By: /s/ Roy L. Bennett     Name: Roy L. Bennett  
  Title: Senior Credit Officer Food & Agribusiness

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 

  AGCOUNTRY FARM CREDIT SERVICE,
FLCA, as a Voting Participant under the
Existing Northwest FCS Credit Agreement           By: /s/ Warren Shoen     Name:
Warren Shoen     Title: Senior Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 

  AgChoice Farm Credit, ACA for itself and/or
agent / nominee for AgChoice Farm Credit,
FLCA, as a Voting Participant under the
Existing Northwest FCS Credit Agreement           By: /s/ Joshua L. Larock    
Name: Joshua L. Larock     Title: Vice President

 

LAMB WESTON HOLDINGS, INC.

FIRST AMENDMENT

 



 

 

 

ANNEX A

 



 

 

CREDIT AGREEMENT
dated as of June 28, 2019,

 

 

by and among

 

 

LAMB WESTON HOLDINGS, INC.,
as the Borrower,

 

 

the Lenders referred to herein,

 

 

and

 

 

NORTHWEST FARM CREDIT SERVICES, PCA,
as Administrative Agent,
Sole Lead Arranger and Sole Bookrunner

 



 

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01   Defined Terms 1 1.02   Other
Interpretive Provisions 32 1.03   Accounting Terms 33 1.04   Rounding 34
1.05   Times of Day 34 1.06   Limited Condition Acquisitions 34 ARTICLE II THE
COMMITMENTS AND CREDIT EXTENSIONS 35 2.01   Term Loans 35 2.02   Borrowings,
Conversions and Continuations of Loans 37 2.03   [Reserved] 38 2.04   [Reserved]
38 2.05   Prepayments 38 2.06   [Reserved] 40 2.07   Repayment of Loans 40
2.08   Interest 41 2.09   Fees 41 2.10   Computation of Interest and Fees 41
2.11   Evidence of Debt 42 2.12   Payments Generally; Administrative Agent’s
Clawback 42 2.13   Sharing of Payments by Lenders 44 2.14   [Reserved] 44
2.15   Defaulting Lenders 44 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
45 3.01   Taxes 45 3.02   Illegality 50 3.03   Inability to Determine Rates 51
3.04   Increased Costs; Reserves on Eurodollar Rate Loans 52 3.05   Compensation
for Losses 54 3.06   Mitigation Obligations; Replacement of Lenders 54
3.07   Survival 55 ARTICLE IV GUARANTY 55 4.01   The Guaranty 55
4.02   Obligations Unconditional 55 4.03   Reinstatement 56 4.04   Certain
Additional Waivers 56 4.05   Remedies 56 4.06   Rights of Contribution 57
4.07   Guarantee of Payment; Continuing Guarantee 58 4.08   Keepwell 58 ARTICLE
V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 58 5.01   Conditions of Initial
Credit Extension 58 5.02   Conditions to all Credit Extensions 61

 



I 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES 61 6.01   Organization; Powers 61
6.02   Authorization; Enforceability 62 6.03   Governmental Approvals; No
Conflicts 62 6.04   Financial Condition; No Material Adverse Change 62
6.05   Properties 63 6.06   Litigation and Environmental Matters 63
6.07   Compliance with Laws 63 6.08   Investment Company Status 63 6.09   Taxes
64 6.10   ERISA 64 6.11   Disclosure 64 6.12   Solvency 64 6.13   Security
Interests in Collateral 64 6.14   Labor Disputes 65 6.15   No Default 65
6.16   Federal Reserve Regulations 65 6.17   OFAC; Anti-Corruption Laws 65
6.18   Insurance 65 6.19   EEA Financial Institutions 66 ARTICLE VII AFFIRMATIVE
COVENANTS 66 7.01   Financial Statements and Other Information 68 7.02   Notices
of Material Events 69 7.03   Existence; Conduct of Business 69 7.04   Payment of
Obligations 69 7.05   Maintenance of Properties 69 7.06   Books and Records;
Inspection Rights 69 7.07   Compliance with Laws 70 7.08   Use of Proceeds 70
7.09   Insurance 70 7.10   Subsidiary Guarantors; Pledges; Collateral; Further
Assurances 70 7.11   Farm Credit Equities and Security 71 7.12   Post-Closing 72
ARTICLE VIII NEGATIVE COVENANTS 72 8.01   Indebtedness 72 8.02   Liens 75
8.03   Fundamental Changes 78 8.04   Investments, Loans, Advances and
Acquisitions 79 8.05   Asset Sales 81 8.06   Sale and Leaseback Transactions 82
8.07   Restricted Payments 82 8.08   Transactions with Affiliates 84
8.09   Restrictive Agreements 85 8.10   Prepayments of Specified Indebtedness
and Amendments to Specified Indebtedness and Organizational Documents 87
8.11   Financial Covenants 87 8.12   Sanctions; Anti-Corruption Laws 88

 



II 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 88 9.01   Events of Default 88
9.02   Remedies Upon Event of Default 91 9.03   Application of Funds 91 ARTICLE
X ADMINISTRATIVE AGENT 92 10.01   Appointment and Authority 92 10.02   Rights as
a Lender 93 10.03   Exculpatory Provisions 93 10.04   Reliance by Administrative
Agent 94 10.05   Delegation of Duties 94 10.06   Resignation of Administrative
Agent 94 10.07   Non-Reliance on Administrative Agent and Other Lenders 95
10.08   No Other Duties; Etc. 96 10.09   Administrative Agent May File Proofs of
Claim; Credit Bidding 96 10.10   Collateral and Guaranty Matters 97
10.11   Secured Cash Management Agreements and Secured Hedge Agreements 97
10.12   Intercreditor Agreement 97 ARTICLE XI MISCELLANEOUS 97
11.01   Amendments, Etc. 97 11.02   Notices; Effectiveness; Electronic
Communications 99 11.03   No Waiver; Cumulative Remedies; Enforcement 101
11.04   Expenses; Indemnity; Damage Waiver 102 11.05   Payments Set Aside 103
11.06   Successors and Assigns 103 11.07   Treatment of Certain Information;
Confidentiality 108 11.08   Rights of Setoff 109 11.09   Interest Rate
Limitation 109 11.10   Counterparts; Integration; Effectiveness 110
11.11   Survival of Representations and Warranties 110 11.12   Severability 110
11.13   Replacement of Lenders 110 11.14   Governing Law; Jurisdiction; Etc. 111
11.15   Waiver of Jury Trial 112 11.16   No Advisory or Fiduciary Responsibility
112 11.17   Electronic Execution of Assignments and Certain Other Documents 113
11.18   USA PATRIOT Act Notice 113 11.19   [Reserved] 114 11.20   Release of
Collateral and Guaranty Obligations 114 11.21   Entire Agreement 115
11.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions 115
11.23   Waiver of Borrower Rights 116

 



III 

 

 

SCHEDULES      2.01  Commitments and Applicable Percentages 6.01  Subsidiaries
6.18  Insurance 7.12  Post-Closing 8.01  Indebtedness Existing on the Closing
Date 8.02  Liens Existing on the Closing Date 8.04  Investments Existing on the
Closing Date 8.09  Restrictive Agreements Existing on the Closing Date 11.02 
Certain Addresses for Notices 11.06(e)  Voting Participants      EXHIBITS     
A-1  Form of Loan Notice B  Form of Note C  Forms of U.S. Tax Compliance
Certificates D  Form of Compliance Certificate E  Form of Joinder Agreement F 
Form of Assignment and Assumption G-1  Form of Permitted Pari Passu
Intercreditor Agreement G-2  Form of Junior Priority Intercreditor Agreement H 
Form of Voting Participant Notification

 



IV 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 28, 2019 among LAMB WESTON
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (as defined herein) and NORTHWEST FARM CREDIT SERVICES,
PCA, as Administrative Agent.

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Additional Credit Extension Amendment” means any amendment to this Agreement
and, if applicable, the other Loan Documents establishing any Incremental Term
Loan Commitment entered into by the Loan Parties and the Administrative Agent
pursuant to Section 2.01(b) (which shall not require the consent of any Lender
other than each Lender providing a Commitment or Loan thereunder).

 

“Administrative Agent” means Northwest Farm Credit Services, PCA in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved (such approval not to be unreasonably withheld, conditioned or delayed)
by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Term Loans of any Class at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
Term Loan of such Class held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The Applicable Percentages shall be
subject to adjustment as provided in Section 2.15.

 



1

 

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.01(c):

 

(a)                   with respect to the Term A Loan:

 

Pricing Tier Consolidated Net Leverage Ratio Eurodollar Rate Loans Base Rate
Loans 1 ≥ 4.75:1.00 2.375% 1.375% 2 < 4.75:1.00 and
≥ 4.00:1.00 2.125% 1.125% 3 < 4.00:1.00 and
≥ 3.25:1.00 1.750% 0.750% 4 < 3.25:1.00 1.625% 0.625%

 

(b)                with respect to the Term A-2 Loan:

 

Pricing Tier Consolidated Net Leverage Ratio Eurodollar Rate Loans Base Rate
Loans 1 ≥ 4.75:1.00 2.950% 1.950% 2 < 4.75:1.00 and
≥ 4.00:1.00 2.700% 1.700% 3 < 4.00:1.00 and
≥ 3.25:1.00 2.325% 1.325% 4 < 3.25:1.00 2.200% 1.200%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.01(c) for the Fiscal Quarter
ending in August 2019 shall be determined based upon Pricing Tier 4.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 



2

 

 

“Arranger” means Northwest Farm Credit Services, PCA, in its capacity as sole
lead arranger and sole bookrunner.

 

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, pursuant to Section 8.05(h).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means with respect to any lease arising from a sale
and leaseback transaction pursuant to Section 8.06 (i) with respect to any such
lease that creates a Capital Lease Obligation, the Capitalized Lease Obligation
thereunder and (ii) with respect to any lease that does not result in a Capital
Lease, the principal amount of the Capitalized Lease Obligation that would
result if such lease was treated as a Capital Lease (assuming an interest rate
for such lease equal to the interest rate applicable to Eurodollar Rate Loans
denominated in Dollars with a three month Interest Period commencing on the date
such lease is entered into).

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by the Borrower or any Restricted Subsidiary,
the aggregate amount (with respect to any such transaction, the “Invested
Amount”) paid to, or borrowed by, such Person as of such date under such
Permitted Receivables Financing, minus the aggregate amount received by the
applicable Receivables Financier and applied to the reduction of the Invested
Amount under such Permitted Receivables Financing.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended May 27, 2018, and
the related consolidated statements of income or operations and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, including the notes
thereto.

 

“Available Amount” means, at any time, an amount equal to the sum, without
duplication, of:

 

(a)        50% of Consolidated Net Income of the Borrower for the period (taken
as a single accounting period but excluding any Fiscal Quarter occurring solely
during a Collateral Suspension Period) commencing on the first day of the
Borrower’s first full Fiscal Quarter commencing after the Closing Date and
ending on the last day of the most recent Fiscal Quarter for which financial
statements of the Borrower have been delivered pursuant to Section 7.01(a) or
(b); plus

 

(b)        100% of the net cash proceeds received by the Borrower (other than
from a Subsidiary of the Borrower) from the sale of Qualified Equity Interests
following the Closing Date and prior to such time to the extent such proceeds
have not been utilized as the basis for any other transaction pursuant to
Article VIII hereof; plus

 

(c)         100% of the net cash proceeds received by the Borrower or a
Restricted Subsidiary (other than from the Borrower or a Subsidiary of the
Borrower) from the issuance or sale of Indebtedness of the Borrower or a
Restricted Subsidiary following the Closing Date and prior to such time to the
extent such Indebtedness has been converted into Qualified Equity Interests
prior to such time; plus

 



3

 

 

(d)        the aggregate amount of cash returns received by the Borrower or any
Restricted Subsidiary from any investments made pursuant to Section 8.04(q)
prior to such time (including upon the disposition of any such interest); plus

 

(e)       the fair market value of the Borrower’s and its Restricted
Subsidiaries’ investments in any Unrestricted Subsidiary at the time it is
designated as a Restricted Subsidiary to the extent the investment in such
Unrestricted Subsidiary was made pursuant to Section 8.04(q); minus

 

(f)         the aggregate amount of (i) investments made pursuant to
Section 8.04(q), (ii) Restricted Payments made pursuant to Section 8.07(i) and
(iii) payments made in respect of Specified Indebtedness pursuant to
Section 8.10(a)(ii), in each case, prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person (or equivalent governing body) or any committee thereof duly
authorized to act on behalf of such board of directors (or equivalent governing
body).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrower Rights” means all statutory or regulatory rights of a borrower to
disclosure of effective interest rates, differential interest rates, review of
credit decisions, distressed loan restructuring, rights of first refusal, and
such other rights and privileges as may be provided by the Agricultural Credit
Act of 1987, 12 U.S.C. §§ 2199-2202e, and the implementing regulations of the
Farm Credit Administration, 12 C.F.R. § 617.7000, et seq.

 



4

 

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Class
and Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligations” means the aggregate principal component of capital
lease obligations relating to a Capital Lease determined in accordance with
GAAP.

 

“Cash Equivalents” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(b)          investments in (1) commercial paper and variable or fixed rate
notes issued by (A) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or from Moody’s is at least P-1
(any such bank described in this clause (b) being an “Approved Bank”) (or by the
parent company thereof) or (2) any commercial paper or variable rate notes
issued by, or guaranteed by any domestic corporation rated A-1 or better by S&P
or P-1 or better by Moody’s, and in each case maturing within 270 days from the
date of acquisition thereof;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any Approved Bank;

 

(d)          repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;

 

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)           other investments made for cash management purposes in any
jurisdiction outside the United States where the Borrower or its Restricted
Subsidiaries conduct business that are classified as “cash equivalents” in
accordance with GAAP.

 



5

 

 

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services and any
Designated Chinese Guarantee Obligations.

 

“Cash Management Bank” means the Administrative Agent, any Lender or Voting
Participant (or Affiliate of the Administrative Agent, a Lender or Voting
Participant) that is a party to a Cash Management Agreement with a Loan Party or
any Restricted Subsidiary on the Closing Date or at the time such Cash
Management Agreement is entered into (whether such Person thereafter ceases to
be the Administrative Agent, a Lender or a Voting Participant or an Affiliate of
the Administrative Agent, a Lender or a Voting Participant).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Internal Revenue Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the capital stock of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (1) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 35% of the voting power of the capital stock of the
Borrower, entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis; or (2) a “change of
control” or similar event occurs with respect to the Borrower under the
documentation evidencing any Material Indebtedness. Notwithstanding the
foregoing, a Person shall not be deemed to have beneficial ownership of capital
stock subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement unless such Person has the right to vote or direct the voting of such
capital stock.

 

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Term A Loans, Term A-2 Loans or any other Class of Loans established after the
Closing Date, (b) refers to whether such Commitment is a Term A Loan Commitment,
Term Loan A-2 Commitment or any other Class of Commitments established after the
Closing Date, and (c) refers to whether such Lender is a Term A Lender, Term A-2
Lender or any other Lender established under any Class of Commitments or Loans
established after the Closing Date, as applicable.

 



6

 

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, is or is purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents. In no event shall
“Collateral” include any Excluded Property.

 

“Collateral Agent” means the Applicable Collateral Agent (as such term is
defined in the Intercreditor Agreement).

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Borrower or
any Guarantor pursuant to the terms of Section 5.01, Section 7.10 or any of the
Loan Documents.

 

“Collateral Reinstatement Date” has the meaning specified in Section 7.10(d).

 

“Collateral Suspension Period” means any period (a) starting on the date on
which (i) no Default has occurred and is continuing, (ii) the Borrower has an
Investment Grade Rating from each of the Rating Agencies and (iii) a Responsible
Officer of the Borrower has delivered a certificate to the Administrative Agent
stating that the forgoing conditions are satisfied and requesting that a
Collateral Suspension Period commence and (b) ending on the date the Borrower
ceased to have an Investment Grade Rating from either of the Rating Agencies.

 

“Commitment” means, as to each Lender, the Term A Loan Commitment, the Term A-2
Loan Commitment of such Lender and/or any other Commitment of an additional
Class established following the Closing Date of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

 

(a)       Consolidated Net Income for such period plus

 



7

 

 

(b)       other than with respect to clause (iv) below, an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication: (i) Consolidated Interest Expense, (ii) provision for taxes
based on income, profits or capital of the Borrower and its Restricted
Subsidiaries, including, without limitation, federal, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period including penalties and interest related to such taxes or arising from
any tax examinations, (iii) depreciation and amortization expense and all other
non-cash charges (including impairment charges), expenses or losses (except for
any such expense that (x) requires accrual of a reserve for anticipated future
cash payments for any period or (y) represents a write-down of current assets),
(iv) (1) pro forma costs savings permitted to be reflected in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Exchange Act of 1934 and (2) the amount of pro forma cost savings,
operating expense reductions and synergies (collectively, “Cost Savings”) that
are reasonably expected by the Borrower to result over the next succeeding four
Fiscal Quarter period (calculated as though such Cost Savings had been realized
on the first day of such period) as a result of, or in connection with, actions
(including Permitted Acquisitions or Dispositions outside the ordinary course of
business) consummated during such period or expected to be taken within twelve
months, provided that (A) such Cost Savings are reasonably identifiable,
quantifiable and factually supportable, (B) the aggregate amount of such Cost
Savings added pursuant to this clause (iv)(2) during such period shall not
exceed an amount equal to 10% of Consolidated EBITDA for such period (calculated
without giving effect to any amounts added back pursuant to this clause (iv)(2))
and (C) such pro forma Cost Savings shall only be added back for quarters ending
on or prior to the last day of the fourth full Fiscal Quarter following the
applicable action, and in each case described in this clause (iv), no Cost
Savings shall be added pursuant to this clause (iv) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period, (v) non-recurring,
extraordinary or unusual cash charges, expenses or losses not exceeding
$25,000,000 in any four Fiscal Quarter period, (vi) any contingent or deferred
payments (including earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) made in connection with any
Permitted Acquisition, (vii) the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including any
write-offs or amortization of fees and expenses related to Permitted Receivables
Financings), (viii) losses from foreign exchange translation adjustments or Swap
Contracts during such period, (ix) losses associated with discontinued
operations (but only after such operations are no longer owned or operated by
the Borrower or a Restricted Subsidiary); (x) acquisition integration costs and
fees, including cash severance payments made in connection with acquisitions;
(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or stockholders agreement to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of issuance of Equity Interests of the
Borrower; (provided that such net cash proceeds shall not increase the Available
Amount) and (xii) the fees and expenses paid to third parties during such period
that directly arise out of and are incurred in connection with any Permitted
Acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses incurred in
connection therewith) or early extinguishment of Indebtedness to the extent such
items were subject to capitalization prior to the effectiveness of Financial
Accounting Standards Board Statement No. 141R “Business Combinations” but are
required under such statement to be expensed currently, minus

 

(c)       the following to the extent included in the determination of
Consolidated Net Income for such period, without duplication: (i) non-cash
credits, income or gains, including non-cash gains from foreign exchange
translation adjustments or Swap Contracts during such period (but excluding any
non-cash credits, income or gains that represent an accrual in the ordinary
course), (ii) any extraordinary or unusual income or gains (including amounts
received on early terminations of Swap Contracts), (iii) any federal, state,
local and foreign income tax credits and (iv) income associated with
discontinued operations (but only after such operations are no longer owned or
operated by the Borrower or a Restricted Subsidiary).

 



8

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Loans) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial), but only to the extent consisting of unpaid
reimbursement obligations in respect of drawn amounts under letters of credit;
(c) all Capital Lease Obligations; (d) all obligations issued or assumed as the
deferred purchase price of assets or services purchased (other than contingent
earn-out payments and other contingent deferred payments, and trade debt
incurred in the ordinary course of business) which would appear as liabilities
on a balance sheet in accordance with GAAP; (e) all Disqualified Equity
Interests of such Persons; (f) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation, limited liability company or similar limited liability
entity) in which the Borrower or any of its Restricted Subsidiaries is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

 

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each Fiscal Quarter of the Borrower for the most-recently ended four
Fiscal Quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash (and, to the extent not otherwise included in
Consolidated Interest Expense, the loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing), all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Consolidated Funded Indebtedness (including the interest component
of synthetic leases, account receivables securitization programs, off-balance
sheet loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) determined after giving
effect to any net payments made or received under interest rate Swap Contracts
minus (b) the sum of (i) all interest income during such period and (ii) to the
extent included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
and amounts paid (or plus any amounts received) on early terminations of Swap
Contracts plus (c) the loss or discount on the sale of Transferred Assets to any
Receivables Financier in connection with a Permitted Receivables Financing.

 

“Consolidated Net Income” for any period means the consolidated net income (or
loss) attributable to the Borrower for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

(1)       the net income (or loss) of any Person that is not a Restricted
Subsidiary, except (i) to the extent such income has actually been distributed
in cash to the Borrower or any Restricted Subsidiary during such period and (ii)
in the case of the Existing Joint Ventures, for other equity of the Borrower and
its Restricted Subsidiaries in the earnings of the Existing Joint Ventures in
excess of the amount included pursuant to clause (1)(i) so long as the amount
included in this clause (1)(ii) for any period does not exceed 6.0% of
Consolidated EBITDA for such period;

 

(2)       gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

 



9

 

 

(3)       the cumulative effect of any change in accounting principles; and

 

(4)       gains and losses from dispositions of assets outside the ordinary
course of business or upon early retirement of Indebtedness.

 

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus (i) unrestricted cash
and Cash Equivalents of Loan Parties (it being agreed that cash or Cash
Equivalents (x) placed on deposit with a trustee to discharge or defease
Indebtedness or (y) to the extent proceeds of Indebtedness incurred to finance
an acquisition and held in escrow pending the consummation of such acquisition
to consummate such acquisition or prepay such Indebtedness shall be considered
unrestricted to the extent the related Indebtedness is included in Consolidated
Funded Indebtedness) and (ii) to the extent not prohibited from being
distributed to a Loan Party pursuant to any Law, Contractual Obligation or
Organization Document, 75% of the amount of unrestricted cash and Cash
Equivalents of Restricted Subsidiaries that are not Loan Parties (it being
agreed that cash or Cash Equivalents segregated or held in escrow to prepay
Indebtedness or to consummate an acquisition shall be considered unrestricted)
to (b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date for which financial statements have been delivered pursuant to Section
7.01(a) or (b)).

 

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

10

 



 

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
a Bail-In Action or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

 

“Designated Chinese Guarantee Obligations” means any agreement providing for a
Guarantee by the Borrower of the obligations of one or more Restricted
Subsidiaries of the Borrower organized under the laws of China that is
designated in writing by a Responsible Officer of the Borrower to the
Administrative Agent as a “Designated Chinese Guarantee Obligation”; provided
that the Borrower shall not permit the aggregate principal amount of Guarantees
of Indebtedness constituting Designated Chinese Guarantee Obligations to exceed
RMB450,000,000 at any time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, setting forth such valuation, less the amount of cash or
Cash Equivalents received by the Borrower or a Restricted Subsidiary (other than
from the Borrower or a Restricted Subsidiary) in connection with a subsequent
Disposition of such Designated Non-Cash Consideration.

 



11

 

 

“Disposition” has the meaning specified in Section 8.05.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), or (c) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests, but only with respect to that portion of the Equity
Interests that would satisfy clauses (a) through (c) prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time of issuance of
such Equity Interests; provided that (x) if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrower or any of its
Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations and (y) if such Equity Interest is held by any future,
present or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Borrower or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

“Dollar” and “$” mean lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 



12

 

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all applicable laws (including the common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, to human health
and safety, or the management, Release or threatened Release of any Hazardous
Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure of any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



13

 

 

“Eurodollar Rate” means:

 

(a)                   for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published by the LIBOR Index Source (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

 

(b)                   for any rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, or a comparable or successor
rate which rate is approved by the Administrative Agent, as published by the
LIBOR Index Source (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) London Banking Days
prior to such date for Dollar deposits with a term of one month commencing on
the date of determination of such interest rate;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice
and consistent with Section 3.03(c) (to the extent applicable); provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” has the meaning set forth in the Security Agreement.

 

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Foreign
Subsidiary, (iii)  any Subsidiary of a Foreign Subsidiary that is a CFC, (iv)
any CFC Holdco, (v) any Subsidiary that is not a Wholly-Owned Restricted
Subsidiary, (vi) any Subsidiary that is subject to regulation as an insurance
company, (vii) any Receivables Financing SPC, (viii) any Subsidiary acquired
after the Closing Date that is prohibited by applicable Law or by any
contractual obligation existing at the time of such acquisition thereof (so long
as such prohibition is not created in contemplation of such acquisition) from
guaranteeing the Obligations, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guaranty
and such consent, approval, license or authorization not has been received after
such Subsidiary’s commercially reasonable efforts to obtain such consent,
approval, license or authorization and (ix) not-for-profit Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell, support or other agreement for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 



14

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 9, 2016 (as amended, modified, extended, restated, amended and
restated, replaced or supplemented from time to time, including on or prior to
the date hereof) by and among the Borrower, the guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent for
such lenders.

 

“Existing Joint Ventures” means Lamb Weston/Meijer v.o.f., Lamb Weston/RDO
Frozen and LW Hydro, LLC.

 

“Farm Credit Equities” has the meaning specified in Section 7.11(a).

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Internal
Revenue Code, and any intergovernmental agreements entered into in connection
with the implementation of such current Sections of the Code (or any such
amended or successor version described above).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
reasonably selected by the Administrative Agent. Notwithstanding the foregoing,
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 



15

 

 

“Fee Letter” means the fee letter dated as of May 28, 2019 by and between the
Borrower and NWFCS.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower (or any
other officer reasonably acceptable to the Administrative Agent).

 

“First Amendment Effective Date” means April 20, 2020.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the annual period ending on the last Sunday in May of each year,
as may be changed in accordance with Section 8.03(b).

 

“Foreign Asset Sale” has the meaning specified in Section 2.05(b)(iii).

 

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Recovery Event” has the meaning specified in Section 2.05(b)(iii).

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any State of the United States or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

 



16

 

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.10 or otherwise, and (c) with respect
to (i) obligations under any Secured Hedge Agreement, (ii) obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower (to the extent not the direct obligor with respect
thereto).

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means all substances, materials or wastes of any nature,
which can give rise to liability under or that is regulated pursuant to any
Environmental Law.

 

“Hedge Bank” means a party to a Swap Contract with a Loan Party or any
Restricted Subsidiary that is the Administrative Agent, a Lender or a Voting
Participant or an Affiliate of the Administrative Agent, a Lender or a Voting
Participant on the Closing Date or at the time such Swap Contract is entered
into (whether such Person thereafter ceases to be the Administrative Agent, a
Lender or a Voting Participant or any Affiliate of the Administrative Agent, a
Lender or a Voting Participant).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.



“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Incremental Term Loan” means any loans made pursuant to any Incremental Term
Loan Commitment.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(b) in the principal amount set forth in the applicable Additional
Credit Extension Amendment.

 

“Incremental Term Loan Lenders” has the meaning specified in Section 2.01(b).

 

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Additional Credit Extension
Amendment.

 



17

 

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount available to be drawn under letters of credit (including standby
and commercial) and bankers’ acceptances, including unpaid reimbursement
obligations in respect of drawn amounts under letters of credit or bankers’
acceptance facilities; (c) all Attributable Indebtedness and Capital Lease
Obligations and attributable indebtedness under synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business); (e) all obligations issued or assumed as the deferred purchase price
of assets or services purchased (other than contingent earn-out payments and
other contingent deferred payments, and trade debt incurred in the ordinary
course of business) which would appear as liabilities on a balance sheet; (f)
all Disqualified Equity Interests issued by such Person; (g) all net obligations
of such Person under Swap Contracts; (h) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (a) through (g) above
of another person; (i) all Indebtedness of the type specified in clauses (a)
through (h) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause (i)
shall be equal to the lesser of the amount of the obligations of the holder of
such obligations and the fair market value of the assets of such Person which
secure such obligations; and (j) all Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity) in which such Person is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents (each with
the meaning specified in the Security Agreement).

 

“Intercreditor Agreement” means the Pari Passu Intercreditor Agreement, dated as
of the date hereof, among Bank of America, N.A., as collateral agent and
administrative agent for the Credit Agreement Secured Parties (as defined
therein), NWFCS, as the Additional First Lien Agent, as Authorized
Representative (as defined therein) for the Initial Additional First Lien
Secured Parties (as defined therein), and acknowledged and agreed by the
Borrower and the other Grantors (as defined therein) party thereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the applicable Maturity Date.

 



18

 

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter (or, subject to availability to all affected Lenders,
twelve months), as selected by the Borrower in its Loan Notice; provided that:

 

(a)                any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless,
in the case of a Eurodollar Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(b)                except in the case of an Interest Period of one week, any
Interest Period pertaining to a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                no Interest Period shall extend beyond the applicable
Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade Rating” shall exist at any time that the Borrower’s long-term
non-credit enhanced debt is rated at least Baa3 by Moody’s and at least BBB- by
S&P (or, if either such Rating Agency shall cease to provide such a rating, an
equivalent rating from a replacement Rating Agency).

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

 

“Latest Maturity Date” means, at any time, the then latest Maturity Date of any
Loan or Commitment hereunder.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“LCA Election” has the meaning specified in Section 1.06.

 

“LCA Test Date” has the meaning specified in Section 1.06.

 

“Lenders” means the Term A Lenders, Term A-2 Lenders and/or the Incremental Term
Loan Lenders, as the context may require.

 



19

 

 

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices, branch or Affiliate of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative Agent,
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate. Unless the context otherwise requires
each reference to any such Person shall include its applicable Lending Office.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“LIBOR Index Source” means the ICE Benchmark Administration (or any successor
thereto or any other readily available service selected by the Administrative
agent that has been approved by the ICE Benchmark Administration as an
authorized information vendor for purposes of displaying rates).

 

“LIBOR Replacement Rate” has the meaning given to such term in Section 3.03(c).

 

“LIBOR Scheduled Unavailability Date” has the meaning given to such term in
Section 3.03(c).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target if financing to consummate the acquisition
is not obtained as contemplated by the definitive acquisition agreement in
respect thereof.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of the Term A Loan, the Term A-2 Loan or an Incremental Term Loan.

 

“Loan Documents” means this Agreement, the Perfection Certificate, each Joinder
Agreement, each Note, the Collateral Documents, each Additional Credit Extension
Amendment, the Intercreditor Agreement and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of a Term Loan, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loan Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A-1 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 



20

 

 

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents taken as a whole; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Contracts, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Contract at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Contract were terminated at such time.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary (other than a
Receivables Financing SPC) with assets of $10,000,000 or more; provided that if
the aggregate amount of assets of all Restricted Subsidiaries (other than a
Receivables Financing SPC) that would not be Material Restricted Subsidiaries as
a result of the foregoing threshold would exceed $50,000,000, the Borrower will
designated such of such Restricted Subsidiaries as selected by the Borrower to
be Material Restricted Subsidiaries so that such aggregate threshold for all
Restricted Subsidiaries (other than a Receivables Financing SPC) is not
exceeded.

 

“Maturity Date” means the Term A Maturity Date, the Term A-2 Maturity Date
and/or the Incremental Term Loan Maturity Date, as the context may require;
provided, however, that, in each case, if such date is not a Business Day, the
applicable Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid or payable to third parties (other than Affiliates)
in connection with such Asset Sale, (ii) the amount of all payments required to
be made as a result of such Asset Sale to repay Indebtedness (other than Loans
and Indebtedness secured on a pari passu or junior basis to the Loans) secured
by such asset and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such Asset Sale occurred or the next succeeding year and that are directly
attributable to such Asset Sale (as determined reasonably and in good faith by a
Financial Officer).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 



21

 

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

“NWFCS” means Northwest Farm Credit Services, PCA and its successors.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, (a) any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) any Loan Party or any Restricted
Subsidiary under any Secured Cash Management Agreement or Secured Hedge
Agreement, in all cases, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to any Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date.

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d).

 



22

 

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning specified in Section 11.18.

 

“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, delivered to the Administrative Agent by the Loan Parties in
connection with this Agreement.

 

“Permitted Acquisition” means (i) any acquisition of all or substantially all
the assets or a business unit of any Person by the Borrower or a Restricted
Subsidiary and (ii) any acquisition of Equity Interests of any Person (including
any Existing Joint Venture) that, following such acquisition, will be a
Restricted Subsidiary so long as (x) no Event of Default shall have occurred and
be continuing immediately after giving effect thereto or would result therefrom;
(y) the Borrower shall be in compliance on a Pro Forma Basis with Section 8.11
immediately after giving effect to such acquisition or investment and any
related transactions and (z) the aggregate consideration in respect of all such
acquisitions and investments by Loan Parties in assets that are not owned by
Loan Parties or in Equity Interests in persons that are not Guarantors or will
not become Guarantors in compliance with Section 7.10 (excluding any such
investments in connection with acquisitions of Equity Interests of Existing
Joint Ventures), shall not exceed the greater of $100,000,000 and 4.5% of
Consolidated Total Assets as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to Section
7.01(a) or (b).

 

“Permitted Encumbrances” means:

 

(a)                Liens imposed by law for taxes that are not yet delinquent or
are being contested in compliance with Section 7.04;

 

(b)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 7.04;

 

(c)                pledges and deposits under workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(d)               deposits or pledges to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(e)                judgment liens in respect of judgments (or appeal or surety
bond relating to such judgments) that do not constitute an Event of Default
under Section 9.01(k);

 

(f)                easements, zoning restrictions, licenses, title restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
incurred or granted by the Borrower or any Subsidiary in the ordinary course of
business that do not secure any material monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)               minor imperfections in title that do not materially detract
from the value of the affected property or materially interfere with the
ordinary conduct of business of Borrower or any Subsidiary; and

 



23

 

 

(h)               with respect to any Foreign Subsidiary, other Liens arising
mandatorily by Law under the laws of the jurisdiction under which such Foreign
Subsidiary is organized;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Intercreditor Agreement” means with respect to any Refinancing Debt
(or Permitted Refinancing Indebtedness in respect thereof) that (i) is intended
to be secured on a pari passu basis with the Obligations, an intercreditor
agreement substantially in the form of Exhibit G-1, or otherwise in form and
substance reasonably acceptable to the Administrative Agent, between the
Administrative Agent, such other holders of pari passu Indebtedness party
thereto and the holders of such Refinancing Debt (or Permitted Refinancing
Indebtedness in respect thereof) or collateral agent therefor and (ii) is
intended to be secured on a junior priority basis to the Obligations, an
intercreditor agreement substantially in the form of Exhibit G-2, or otherwise
in form and substance reasonably acceptable to the Administrative Agent, between
the Administrative Agent and the holders of such Refinancing Debt (or Permitted
Refinancing Indebtedness in respect thereof) or collateral agent therefor, in
each case, with such changes thereto as may be reasonably agreed between the
Borrower and the Administrative Agent.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) conveys or sells
any accounts (as defined in the Uniform Commercial Code as in effect in the
State of New York), payment intangibles (as defined in the Uniform Commercial
Code as in effect in the State of New York), notes receivable or residuals
(collectively, together with certain property relating thereto and the right to
collections thereon and any proceeds thereof, being the “Transferred Assets”) to
any Person that is not a Subsidiary or Affiliate of the Borrower (with respect
to any such transaction, the “Receivables Financier”), (ii) borrows from such
Receivables Financier and secures such borrowings by a pledge of such
Transferred Assets and/or (iii) otherwise finances its acquisition of such
Transferred Assets and, in connection therewith, conveys an interest in such
Transferred Assets to the Receivables Financier or (b) any Loan Party or any
Restricted Subsidiary sells, transfers, conveys or otherwise contributes any
Transferred Assets to a Receivables Financing SPC, which Receivables Financing
SPC then (i) conveys or sells any such Transferred Assets (or an interest
therein) to another Receivables Financier, (ii) borrows from such Receivables
Financier and secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to such
Receivables Financier; provided that, as to either clause (a) or (b), (A) the
aggregate Attributed Principal Amount for all such financings shall not at any
one time exceed $100,000,000 and (B) such financings shall not involve any
recourse to any Loan Party or any Restricted Subsidiary (other than a
Receivables Financing SPC) for any reason other than (1) repurchases of
non-eligible assets, (2) indemnifications for losses or dilution other than
credit losses related to the Transferred Assets, (3) any obligations not
constituting Indebtedness under servicing arrangements for the receivables, (4)
any interest rate swaps or currency swaps permitted hereunder and entered into
in connection with a Permitted Receivables Financing on a “back to back” basis
with swaps entered into by a Receivables Financing SPC or (5) representations,
warranties, covenants, indemnities and guarantees of performance entered into by
the Borrower or any Restricted Subsidiary which the Borrower has determined in
good faith to be customary in a “non-recourse” receivables financing.

 

“Permitted Refinancing Indebtedness” means (x) Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness of the Borrower or
any Restricted Subsidiary, including any previously issued Permitted Refinancing
Indebtedness, so long as:

 



24

 

 

(1)       the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so Refinanced (such Indebtedness, the
“Refinanced Debt”), plus (b) any accrued and unpaid interest on such Refinanced
Debt, plus (c) the amount of any reasonable tender or redemption premium paid
thereof or any penalty or premium required to be paid under the terms of the
instrument or documents governing such Refinanced Debt and any reasonable costs,
fees and expenses incurred in connection with the issuance of such new
Indebtedness and the Refinancing of such Refinanced Debt;

 

(2)       such Permitted Refinancing Indebtedness has a:

 

(a)                Weighted Average Life to Maturity at the time such Permitted
Refinancing Indebtedness is incurred that is not less than the remaining
Weighted Average Life to Maturity of the applicable Refinanced Debt; and

 

(b)                final scheduled maturity date equal to or later than the
final scheduled maturity date of the Refinanced Debt (or, if earlier, the date
that is 91 days after the then Latest Maturity Date);

 

(3)       to the extent such Permitted Refinancing Indebtedness (a)
Refinances Indebtedness that is expressly subordinated in right of payment to
the Obligations (other than Indebtedness assumed or acquired in an acquisition
and not created in contemplation thereof), such Permitted Refinancing
Indebtedness is subordinated to the Obligations at least to the same extent as
the applicable Refinanced Debt, (b) is secured by Liens that are subordinated to
the Liens securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations at least to the same extent as the applicable Refinanced
Debt or (c) is secured by Liens that are pari passu with the Liens securing the
Obligations, such Permitted Refinancing Indebtedness is (i) unsecured or (ii)
secured by Liens that are pari passu or subordinated to the Liens that secure
the Obligations on no less favorable terms (taken as a whole) to the Lenders
than the terms applicable to the Liens securing the Refinanced Debt (taken as a
whole);

 

(4)       such Permitted Refinancing Indebtedness shall not be secured by any
assets or property of the Borrower or any Restricted Subsidiary that does not
secure the Refinanced Debt being Refinanced (plus improvements and accessions
thereon and proceeds in respect thereof); and

 

(5)       in the case of Permitted Refinancing Indebtedness in respect of
Indebtedness originally incurred pursuant to clause (f) or (s) of Section 8.01,
the covenants and events of default contained in the agreements governing such
Permitted Refinancing Indebtedness are not, taken as a whole, materially more
restrictive on the Borrower and its Restricted Subsidiaries (as determined in
good faith by a Responsible Officer of the Borrower) than the terms of this
Agreement unless the Borrower enters into an amendment to this Agreement with
the Administrative Agent (which amendment shall not require the consent of any
other Lender) to add such more restrictive terms for the benefit of the Lenders;

 

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Guarantor
that Refinances Indebtedness of the Borrower or a Guarantor, and (b) clause (2)
of this definition will not apply to any Refinancing of any Indebtedness under
Section 8.01(d).

 



25

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Platform” has the meaning specified in Section 7.01.

 

“Prime Rate” means, at any time, the rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal. In the event the Eastern
Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to such commercial banks as is acceptable to the Administrative Agent
in its reasonable discretion. Any change in Prime Rate shall be automatic,
without the necessity of notice provided to any Borrower or any other Loan
Party.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions occurring prior to the end of the
applicable measurement period (and, except for purposes of determining whether
an Event of Default has occurred and is continuing under Section 8.11, following
the last day of such measurement period and on or prior to the applicable date
of determination) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant and: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower owned by the Borrower or
any of its Subsidiaries or any division or line of business, shall be excluded,
and (ii) in the case of a Permitted Acquisition or investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, any cost savings adjustments in
connection therewith shall be subject to the limitations set forth in clause
(b)(iv) of the definition of “Consolidated EBITDA.”

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 



26

 

 

“Rating Agency” means each of Moody’s and S&P; provided that if either such
agency shall cease to provide ratings of the Borrower’s long-term non-credit
enhanced debt, then such term shall also include any replacement credit ratings
agency that is reasonably satisfactory to the Borrower and the Administrative
Agent.

 

“Receivables Financier” has the meaning set forth in the definition of
“Permitted Receivables Financing.”

 

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset (other than the Transferred Assets) of the Borrower or any other
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to customary securitization
undertakings, (b) with which neither the Borrower nor any of its other
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Financing documentation (including
with respect to the servicing of the accounts receivable and related assets and
the administration of the Receivables Financing SPC)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower (as determined by the
Borrower in good faith), and (c) to which neither the Borrower nor any other
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (2) each general partner of any such Subsidiary described
in clause (1) that meets all of the criteria set forth in clause (1).

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Refinancing Debt” means any Indebtedness of the Borrower (which may be
guaranteed by the Guarantors) issued for cash consideration to the extent that
the net cash proceeds therefrom (after payment of fees and expenses in
connection with the offering or issuance) are applied to prepay Term Loans
within three Business Days of receipt thereof; provided that (i) Indebtedness
shall not provide for scheduled amortization in excess of 5% per annum of the
original principal amount thereof prior to the 91st day following the Latest
Maturity Date at such time, (ii) the covenants and events of default contained
in the agreements governing such Indebtedness are not, taken as a whole,
materially more restrictive on the Borrower and its Restricted Subsidiaries (as
determined in good faith by a Responsible Officer of the Borrower) than the
terms of this Agreement unless the Borrower enters into an amendment to this
Agreement with the Administrative Agent (which amendment shall not require the
consent of any other Lender) to add such more restrictive terms for the benefit
of the Lenders, (iii) such Indebtedness shall not be guaranteed by any
Subsidiary of the Borrower that is not a Loan Party and (iv) such Indebtedness
shall either be unsecured or, pursuant to a Permitted Intercreditor Agreement,
shall be secured on a pari passu basis with the Obligations or a junior priority
basis to the Obligations.

 



27

 

 

“Refinancing Term Loans” means Incremental Term Loans that are designated as
“Refinancing Term Loans” in the applicable Additional Credit Extension
Amendment; provided that the Borrower applies an amount equal to the net cash
proceeds therefrom within three Business Days of receipt to prepay Term Loans.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building structure, facility
or fixture.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Request for Credit Extension” means a Loan Notice.

 

“Required Lenders” means, at any time, Lenders having more than 50% of the
Commitments or, if the Commitments have been terminated, the outstanding Term
Loans; provided, however, with respect to economic changes affecting only one
Term Loan, “Required Lenders” for such Term Loan shall be calculated with
respect to Lenders of such Term Loan only. The portion of the outstanding Term
Loans held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. With respect to any
matter requiring the approval of the Required Lenders, it is understood that
Voting Participants shall have the voting rights specified in Section 11.06(e)
as to such matter.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or any other officer reasonably acceptable to the Administrative Agent), and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party (or any other officer reasonably
acceptable to the Administrative Agent) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“RMB” means lawful currency of the People’s Republic of China.

 



28

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant
governmental sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

 

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed by the Borrower and the Guarantors in favor of the Administrative Agent
for the benefit of the holders of the Obligations, as amended, modified,
restated or supplemented from time to time; provided that at all times after a
Collateral Reinstatement Date, “ Security Agreement” shall be deemed to refer to
any new security agreement required to be delivered with respect to such
Collateral Reinstatement Date pursuant to Section 7.10.

 

“Senior Notes” means up to $1,666,000,000 aggregate principal amount of (i)
4.625% senior notes due 2024 and (ii) 4.875% senior notes due 2026, in each
case, issued by the Borrower on November 9, 2016.

 

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

 

“Specified Event of Default” means an Event of Default under Section 9.01(a),
(b), (h), or (i).

 

“Specified Indebtedness” means (i) Subordinated Indebtedness (other than
Subordinated Indebtedness owing to the Borrower or a Restricted Subsidiary),
(ii) the Senior Notes, (iii) any Indebtedness issued pursuant to Section 8.01(f)
and (iv) any Permitted Refinancing Indebtedness in respect of Indebtedness
referred to in clauses (i) through (iii) above.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Representations” means the representations and warranties with
respect to the Borrower and the Guarantors set forth in the first sentence of
Section 6.01 and Sections 6.02, 6.03, 6.12, 6.13, 6.16 and 6.17.

 

“Specified Sales” means Dispositions of (a) inventory and materials in the
ordinary course of business, (b) surplus, obsolete or worn-out property or
assets, (c) cash or Cash Equivalents, (d) Equity Interests or Indebtedness of
Unrestricted Subsidiaries, (e) accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business and (f)
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are applied substantially concurrently with such Disposition to the
purchase price of similar replacement property.

 



29

 

 

“Specified Transaction” means any of the following: (i) any investment by the
Borrower or any Restricted Subsidiary in any Person (including any Permitted
Acquisition) other than a Person that was a Wholly-Owned Restricted Subsidiary
on the first day of such period involving (w) an investment in an Unrestricted
Subsidiary, (x) the acquisition of a new Restricted Subsidiary or interest in a
joint venture, (y) an increase in the Borrower’s and its Restricted
Subsidiaries’ consolidated economic ownership of a Restricted Subsidiary or
(z) the acquisition of a product line or business unit, (ii) any Disposition
involving (x) the disposition of Equity Interests of a Subsidiary or joint
venture (other than to the Borrower or a Subsidiary) or (y) the disposition of a
product line or business unit, (iii) any incurrence or repayment of Indebtedness
(in each case, other than revolving indebtedness in the ordinary course of
business under revolving credit facilities), (iv) any Restricted Payment in
respect of the Borrower’s Equity Interests, (v) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or designation of an Unrestricted
Subsidiary to be a Restricted Subsidiary and (vi) any other transaction
specifically required to be given effect to on a Pro Forma Basis.

 

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
contractually subordinated to payment of the Obligations with customary payment
blockage and other provisions and having a maturity no earlier than the date
which is ninety-one (91) days after the latest Maturity Date.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. It is understood that no Existing
Joint Venture (i) is a Subsidiary as of the Closing Date or (ii) shall be deemed
a Subsidiary until such time as (x) the Borrower gains greater control over
and/or ownership of such Existing Joint Venture and (y) it meets the test set
forth above.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



30

 

 

 

 

“Term A Lender” means any Person that has a Term A Loan Commitment or portion of
the Outstanding Amount of the Term A Loan, each other Person that becomes a
“Term A Lender” in accordance with this Agreement and their successors and
assigns.

 

“Term A Loan” has the meaning specified in Section 2.01(a)(i).

 

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(a)(i), in
the principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Closing Date is $300,000,000.

 

“Term A Maturity Date” means June 28, 2024.

 

“Term A-2 Lender” means any Person that has a Term A-2 Loan Commitment or
portion of the Outstanding Amount of the Term A-2 Loan, each other Person that
becomes a “Term A-2 Lender” in accordance with this Agreement and their
successors and assigns.

 

“Term A-2 Loan” has the meaning specified in Section 2.01(a)(ii).

 

“Term A-2 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-2 Loan to the Borrower pursuant to Section 2.01(a)(ii), in
the principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-2 Loan Commitments of all of the
Lenders as in effect on the First Amendment Effective Date is $325,000,000.

 

“Term A-2 Maturity Date” means April 20, 2025.

 

“Term Loan” means the Term A Loan, the Term A-2 Loan and/or any Incremental Term
Loan, as the case may be.

 

“Transactions” means collectively (a) the execution, delivery and performance by
the Loan Parties of this Agreement, (b) the Borrowing of Loans and other Credit
Extensions on the Closing Date and (c) the repayment of $300,000,000 in
principal of the Term A Loan outstanding under (and as defined in) the Existing
Credit Agreement on the Closing Date.

 

“Transferred Assets” has the meaning set forth in the definition of “Permitted
Receivables Financing.”

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower designated by
the Borrower as such in writing in accordance with Section 7.10(e); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 7.10(e).

 



31

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Participant” has the meaning specified in Section 11.06(e).

 

“Voting Participant Notification” has the meaning specified in Section 11.06(e).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary 100% of the
Equity Interests of which (other than director’s qualifying shares) are directly
or indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined under Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all assets and properties, tangible and intangible, real and
personal, including cash, securities, accounts and contract rights.

 



32

 

 

(b)                In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)                Any reference herein to a merger, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.03        Accounting Terms.

 

(a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)            Changes in GAAP. Except to the extent disclosed in the footnotes
to the financial statements delivered pursuant to Section 7.01, the Borrower
will provide a written summary of material changes in GAAP applicable to it and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.01. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that under GAAP as of the Closing Date for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 



33

 

 

(c)            Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial ratios (including
for purposes of determining the Applicable Rate) shall be made on a Pro Forma
Basis.

 

1.04        Rounding.

 

Any financial ratios pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06        Limited Condition Acquisitions.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred and is
continuing or would result therefrom) in connection with a transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom and whether any representations or warranties are true and
correct (other than the Specified Representations), at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the four consecutive Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 7.01(a) or (b) prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such ratios and provisions shall be deemed to have been complied
with. For the avoidance of doubt, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related specified
transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition (other than for purposes of determining whether an
Event of Default has occurred under Section 8.11) is consummated or the date
that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated (1) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (2) on a Pro Forma Basis but without
giving effect to such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and use of
proceeds thereof).

 



34

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Term Loans.

 

(a)            Term A Loan and Term A-2 Loan.

 

(i)                Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a portion of a term loan (the “Term A
Loan”) to the Borrower in Dollars on the Closing Date in an amount equal to such
Lender’s Term A Loan Commitment. Amounts repaid on the Term A Loan may not be
reborrowed. The Term A Loan may consist of Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. The Term A Loan Commitments shall terminate
upon the funding of the Term A Loan and, if not previously terminated, shall in
any event terminate no later than 5:00 p.m. on the Closing Date.

 

(ii)               Subject to the terms and conditions set forth herein, each
Term A-2 Lender severally agrees to make a portion of a term loan (the “Term A-2
Loan”) to the Borrower in Dollars on the First Amendment Effective Date in an
amount equal to such Lender’s Term A-2 Loan Commitment. Amounts repaid on the
Term A-2 Loan may not be reborrowed. The Term A-2 Loan shall initially consist
of Base Rate Loans or Eurodollar Rate Loans, as further provided herein. The
Term A-2 Loan Commitments shall terminate upon the funding of the Term A-2 Loan
and, if not previously terminated, shall in any event terminate no later than
5:00 p.m. on the First Amendment Effective Date.

 

(b)           Incremental Commitments.

 

(1)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments not to exceed
$100,000,000 from one or more Eligible Assignees, in each case, that is a Farm
Credit Lender (which, in each case, may include any existing Lender (but no such
Lender shall be required to participate in any such Incremental Term Loan
without its consent) and shall be subject to such consents, if any, as would be
required in connection with an assignment of a Term Loan to such Person) willing
to provide such Incremental Term Loans in their sole discretion (such Lenders,
the “Incremental Term Loan Lenders”). Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments being requested (which shall be in a
minimum amount of $10,000,000 and minimum increments of $10,000,000, or
remaining permitted amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) whether the Incremental Term Loans to be borrowed
pursuant to such Incremental Term Loan Commitments are to be an increase in any
existing Class of Term Loans or a new Class of Term Loans and (iii) the date on
which such Incremental Term Loan Commitments are requested to become effective
(which shall, unless otherwise agreed by the Administrative Agent, be not less
than ten Business Days after the date such notice is delivered).

 



35

 

 

(2)           The Loan Parties, the Administrative Agent and any other Person
whose consent is required as provided above shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment. Each Additional Credit Extension Amendment
pursuant to this clause (d) shall specify the terms of the applicable
Incremental Term Loans; provided that:

 

(i)            the Incremental Term Loans shall not be guaranteed by any
Subsidiaries of the Borrower that do not guarantee the existing Loans and shall
be secured on a pari passu basis by the same Collateral (and no additional
collateral) securing the then existing Obligations;

 

(ii)           (A) the Maturity Date of any Incremental Term Loans shall be no
earlier than the then Latest Maturity Date and (B) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of any then outstanding Class of Term Loans;

 

(iii)          no Incremental Term Loan shall participate on a greater than pro
rata basis with the then outstanding Term Loans in any mandatory prepayment;

 

(iv)          Incremental Term Loans shall have such interest rates, optional
prepayment provisions and fees as may be agreed between the Lenders providing
the applicable Incremental Term Loan Commitments and the Borrower (except that
any Incremental Term Loans forming an addition to an existing Class of Term
Loans shall have the same interest rates, optional prepayment provisions and
fees (other than upfront fees) as the applicable existing Class of Term Loans);

 

(v)           subject to the above, any Incremental Term Loans shall be on terms
and pursuant to documentation to be determined by the Borrower and the Lenders
providing such Incremental Term Loan; provided that, the terms applicable to any
such Incremental Term Loans (except as expressly permitted above and except for
covenants or other provisions applicable only to periods after the then Latest
Maturity Date) are not, taken as a whole, materially more restrictive to the
Borrower and its Restricted Subsidiaries, than the terms applicable to the then
outstanding Commitments and Loans, as reasonably determined by the Borrower
(except to the extent that this Agreement is amended (which shall not require
the consent of any Lender) to incorporate such more restrictive provisions for
the benefit of the then existing Lenders); and

 

(vi)          subject to Section 1.06, no Incremental Term Loan Commitment shall
become effective under this Section 2.01(b) unless (w) no Default or Event of
Default shall exist giving pro forma effect to such Incremental Term Loan
Commitment and the incurrence of Indebtedness thereunder and use of proceeds
therefrom; (x) the conditions set forth in clauses (a) and (b) of Section 5.02
are satisfied whether or not a Credit Extension is made on such date (and, only
to the extent a Borrowing is made on such date, clause (c) is required to be
complied with); (y) on a Pro Forma Basis, giving effect to such Incremental Term
Loans and the incurrence of Indebtedness thereunder (assuming that such
commitments are fully drawn on such date) and use of proceeds therefrom, the
Borrower would be in compliance with Section 8.11 and (z) the Administrative
Agent shall have received documents and legal opinions as to such matters as are
reasonably requested by the Administrative Agent.

 



36

 

 

Upon any increase of any existing Class of Term Loans, the Lenders shall take
any action as may be reasonably required by the Administrative Agent to ensure
that the Borrowings of such Class are held by the Lenders of such Class on a pro
rata basis in accordance with the respective amount of Term Loans of such Class
held by each Lender.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested
date of any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(or, if later, two hours after delivery by the Borrower to the Administrative
Agent of the applicable Loan Notice), on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans, on the last day of the then current
Interest Period with respect thereto.

 



37

 

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to the
Loans.

 

(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

2.03        [Reserved].

 

2.04        [Reserved].

 

2.05        Prepayments.

 

(a)           Voluntary Prepayments of Loans. The Borrower may, upon notice from
the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans of any Class in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 1:00 p.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding);
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (iv) any prepayment of the
Term Loans shall be in such proportions as the Borrower shall elect and each
such prepayment shall be applied as directed by the Borrower and, absent such
direction, shall be applied in direct order of maturity to the remaining
principal amortization payments of the applicable Term Loan; and (v) any such
notice may be conditioned on the effectiveness of other financing arrangements
or one or more other transactions. Each such notice shall specify the date and
amount of such prepayment and the Class and Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, subject to the occurrence of any
condition(s) specified therein. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the applicable Class of Loans being
prepaid of the applicable Lenders in accordance with their respective Applicable
Percentages for such Class.

 



38

 

 

(b)           Mandatory Prepayments of Loans.

 

(i)               Asset Sales and Recovery Events. (A) Promptly following any
Asset Sale or series of Asset Sales which causes the aggregate Net Cash Proceeds
received from all Asset Sales during such Fiscal Year to exceed $20,000,000, the
Borrower shall prepay Term Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds in excess of $20,000,000 derived from
all such Asset Sales (such prepayment to be applied as set forth in clause (ii)
below); provided, however, that such Net Cash Proceeds shall not be required to
be so applied to the extent (1) the Borrower delivers to the Administrative
Agent a certificate stating that it intends to use such Net Cash Proceeds to
acquire assets used or useful in its business or to make Permitted Acquisitions,
and (2) such reinvestment or Permitted Acquisition is consummated within three
hundred and sixty-five (365) days (or if the Borrower or any Restricted
Subsidiary has entered into a binding agreement to make such Permitted
Acquisition within such 365 day period, such period shall be extended for an
additional 180 days with respect to the portion of such Net Cash Proceeds so
committed to be reinvested or applied in such acquisition) of receipt of the Net
Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not so
reinvested shall be applied to repay the Loans immediately thereafter and (B) to
the extent of cash proceeds received in connection with a Recovery Event which
are in excess of $20,000,000 in the aggregate and which are not used to acquire
fixed or capital assets used or useful in its business within three hundred
sixty-five (365) days (as such period may be extended pursuant to the foregoing
clause (A)(2) above) of the receipt of such cash proceeds, the Borrower shall
prepay Term Loans in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (ii) below);
provided, further, that in the event that any Indebtedness (including
Refinancing Debt) is then outstanding that is secured on a pari passu basis, up
to a pro rata portion of such Net Cash Proceeds (based on the respective
principal amount of Term Loans and other Indebtedness, respectively, then
outstanding), may be applied to prepay such Indebtedness to the extent required
hereby.

 

(ii)               Application of Mandatory Prepayments. All amounts required to
be paid pursuant to this Section 2.05(b) shall be applied, ratably to the Term
Loans of each Class (and to the remaining principal amortization payments
thereof as directed by the Borrower and, absent such direction, shall be applied
in direct order of maturity to the remaining principal amortization payments of
the applicable Term Loan).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 



39

 

 

(iii)             Limitation of Prepayment Obligations. Notwithstanding any
other provisions of this Section 2.05(b), (i) to the extent that any or all of
the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary (each such Asset
Sale a “Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event
received by a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery
Event”) are prohibited or delayed by applicable foreign Law of such Foreign
Subsidiary from being repatriated to the Borrower, the prepayment otherwise
required hereunder will not be required in respect of any amount equal to the
portion of such Net Cash Proceeds so affected at the time provided in Section
2.05(b)(i), but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law of such Foreign Subsidiary will
not permit repatriation to the Borrower or any Domestic Subsidiary (the Borrower
hereby agreeing to use, and cause its Subsidiaries to use, commercially
reasonable efforts to overcome or eliminate any such restrictions on
repatriation), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds is permitted under the applicable local Law, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of Term Loans pursuant to this Section 2.05 or (ii) to the extent that
the Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower or any Domestic
Subsidiary of any of or all the Net Cash Proceeds of any Foreign Asset Sale or
Net Cash Proceeds of any Foreign Recovery Event attributable to Foreign
Subsidiaries would have material (as reasonably determined by the Borrower)
adverse tax consequences (including by way of reduction in tax attributes) with
respect to such Net Cash Proceeds, the prepayment otherwise required hereunder
will not be required in respect of any amount equal to the portion of such Net
Cash Proceeds so affected at the time provided in Section 2.05(b)(i), but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use commercially reasonable efforts to
overcome or eliminate any adverse tax consequences), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds would no
longer have material (as reasonably determined by the Borrower) adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds will be promptly (and in any event not later than five
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof and additional costs relating to such
repatriation) to the repayment of the Obligations pursuant to this Section 2.05.

 

2.06        [Reserved].

 

2.07        Repayment of Loans.

 

(a)           The Borrower shall repay the outstanding principal amount of the
Term A Loan in equal quarterly installments of $3,750,000 on the last Business
Day of each March, June, September and December, beginning with September 30,
2019 (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), with the outstanding principal balance of the
Term A Loan due on the Term A Maturity Date, unless accelerated sooner pursuant
to Section 9.02.

 

(b)           The Borrower shall repay the outstanding principal amount of the
Term A-2 Loan in equal quarterly installments of $4,062,500 on the last Business
Day of each March, June, September and December, beginning with September 30,
2020 (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), with the outstanding principal balance of the
Term A-2 Loan due on the Term A-2 Maturity Date, unless accelerated sooner
pursuant to Section 9.02.

 



40

 

 

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate for Base Rate Loans.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

(a)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times
separately agreed in writing. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(b)          The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10       Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans based on the Prime Rate shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 



41

 

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive the termination of the aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.11       Evidence of Debt.

 

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Class, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

2.12       Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Loan Parties shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall, at the
option of the Administrative Agent, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 



42

 

 

(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

 



43

 

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13       Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        [Reserved].

 

2.15       Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 



44

 

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)         Certain Fees. No Defaulting Lender shall be entitled to receive
any fee payable under Sections 2.09(a)(i), 2.09(a)(ii) or 2.09(b) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 



45

 

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent, a Loan
Party or other applicable withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

 

(ii)           If any Loan Party, the Administrative Agent or other applicable
withholding agent shall be required by the Internal Revenue Code to withhold or
deduct any Taxes, including both U.S. federal backup withholding and withholding
taxes, from any payment, then (A) the applicable withholding agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the applicable withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(iii)          If any Loan Party, the Administrative Agent or other applicable
withholding agent shall be required by any applicable Laws other than the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then (A)
the applicable withholding agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable withholding agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after written demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 



46

 

 

(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Taxes by such Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or the taxing
authorities of a jurisdiction pursuant to such applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (1) set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below or (2) required by
applicable Law other than the Internal Revenue Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



47

 

 

(ii)          Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

 



48

 

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority, other than penalties, interest, or charges attributable
to bad faith, gross negligence or willful misconduct on the part of the
Recipient) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 



49

 

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02       Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or to make or continue Eurodollar Rate Loans, or to convert Base Rate
Loans to Eurodollar Rate Loans, shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice by the Borrower, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 



50

 

 

3.03        Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks for the applicable
amount and Interest Period of such Eurodollar Rate Loan or (B) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent in consultation with the Borrower and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (3) any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, but without limiting Sections 3.03(a) and
(b) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or the Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or the Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.03(a)(i) or
(ii) have arisen and that such circumstances are unlikely to be temporary, (ii)
the relevant administrator of the LIBOR Index Source or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which the LIBOR Index
Source shall no longer be made available, or used for determining interest rates
for loans (such specific date, the “LIBOR Scheduled Unavailability Date”), or
(iii) syndicated credit facilities among national and/or regional banks active
in leading and participating in such facilities currently being executed, or
that include language similar to that contained in this Section 3.03(c), are
being executed or amended (as applicable) to incorporate or adopt a new interest
rate to replace the LIBOR Index Source for determining interest rates for loans,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar Dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent in consultation with the
Borrower, to effect the provisions of this Section 3.03(c) (provided, that any
definition of the LIBOR Replacement Rate shall specify that in no event shall
such LIBOR Replacement Rate be less than zero for purposes of this Agreement)
and any such amendment shall become effective at 5:00 p.m. on the fifth Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower (it being understood that any such modification to application by
the Administrative Agent made as so determined shall not require the consent of,
or consultation with, any of the Lenders). For the avoidance of doubt, the
parties hereto agree that unless and until a LIBOR Replacement Rate is
determined and an amendment to this Agreement is entered into to effect the
provisions of this Section 3.03(c), if the circumstances under clauses (i) and
(ii) of this Section 3.03(c) exist, the provisions of Section 3.03(a) shall
apply.

 



51

 

 

 

3.04           Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)            Increased Costs Generally. If any Change in Law shall:

 

(i)              impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);

 

(ii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 



52

 

 

(b)            Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)            Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender, as the case may be, the amount shown as due
on any such certificate within ten days after receipt thereof.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)            Additional Reserve Requirements. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 



53

 

 

3.05           Compensation for Losses

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
Applicable Rate or other profit) incurred by it as a result of:

 

(a)            any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in Dollars for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06           Mitigation Obligations; Replacement of Lenders.

 

(a)            Designation of a Different Lending Office. Each Lender may make
any Credit Extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender, or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
and documented out of pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)            Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 



54

 

 

3.07           Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

GUARANTY

 

4.01           The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of the Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02           Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations, other than contingent indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made), it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)            at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 



55

 

 

(b)            any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c)            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)            any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)            any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03           Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out of pocket costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04           Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05           Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 



56

 

 

4.06           Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations (other than contingent obligations for which no claim has
been asserted) have been paid-in-full and the Commitments have terminated, and
none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 4.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Guaranteed Obligations; (b) “Ratable Share” shall mean, for
any Guarantor in respect of any payment of Obligations, the ratio (expressed as
a percentage) as of the date of such payment of Guaranteed Obligations of (i)
the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment; and (d) “Guaranteed Obligations” shall mean the
Obligations guaranteed by the Guarantors pursuant to this Article IV. This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.

 



57

 

 

4.07           Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08           Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations (other than
contingent obligations for which no claim has been asserted) have been paid in
full. Each Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01           Conditions of Initial Credit Extension.

 

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)            Receipt by the Administrative Agent (or in the case of possessory
Collateral, Bank of America, N.A., as bailee) of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)              Executed Loan Documents. Executed counterparts of this
Agreement, the Intercreditor Agreement and such other Loan Documents as
reasonably requested by the Administrative Agent, in each case, properly
executed by a Responsible Officer of the signing Loan Party and each Lender.

 

(ii)             Security Documents. Counterparts of the Security Agreement
executed by a Responsible Officer of each Loan Party together with:

 

(A)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral, perfection in which
is effectuated through the filing of a UCC financing statement;

 

(B)            all certificates evidencing any certificated Equity Interests and
all promissory notes evidencing Indebtedness, in each case, subject to the
Intercreditor Agreement and to the extent pledged to the Administrative Agent
pursuant to the Security Agreement, together with duly executed in blank,
undated stock powers or other instruments of transfer attached thereto (unless,
with respect to the pledged Equity Interests of any Foreign Subsidiary, such
stock powers are deemed unnecessary by the Administrative Agent in its
reasonable discretion);

 



58

 

 

(C)            duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the United States registered and applied for Intellectual Property
of the Loan Parties; and

 

(D)            a duly executed Perfection Certificate and copies of UCC, United
States Patent and Trademark Office and United States Copyright Office, tax and
judgment lien searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Administrative Agent reasonably deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the security
documents (other than Permitted Liens).

 

(iii)            Evidence of Insurance. Copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, endorsements naming the Administrative Agent as additional
insured (in the case of liability insurance) or lender loss payee (in the case
of hazard insurance) on behalf of the Lenders.

 

(iv)            Closing Certificate. A certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in
Sections 5.02(a) and 5.02(b) have been satisfied.

 

(v)             Opinions of Counsel. Favorable opinions of (i) Jones Day and
(ii) Carney Badley Spellman, P.S., addressed to the Administrative Agent and
each Lender, dated as of the Closing Date.

 

(vi)            Organization Documents, Resolutions, Etc.

 

(A)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(B)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 



59

 

 

(C)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (to the extent applicable) and
qualified to engage in business in its state of organization or formation.

 

(b)            The Lenders shall have received the Audited Financial Statements
and the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the Fiscal Quarters ended August 26, 2018, November 25, 2018
and February 24, 2019 and the related statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarters.

 

(c)            Receipt by the Administrative Agent, the Arranger and the Lenders
of any fees required to be paid on or before the Closing Date.

 

(d)            The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least two
(2) Business Days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(e)            The Administrative Agent shall have received evidence
satisfactory to it that the Transactions shall have been consummated (or shall
be consummated substantially concurrently with the funding of the Loans on the
Closing Date).

 

(f)            The Borrower and each of the Guarantors shall have provided
documentation and other information reasonably requested in writing at least 10
Business Days prior to the Closing Date by the Lenders as they reasonably
determine is required by regulatory authorities in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five Business Days
prior to the Closing Date.

 

(g)            The Administrative Agent shall have received evidence, in form
and substance reasonably satisfactory to the Administrative Agent, that the
Borrower shall have entered into a membership agreement with NWFCS that
obligates the Borrower to acquire at least $1,000 of equity in Northwest Farm
Credit Services, PCA.

 

(h)            The Administrative Agent shall have received such consents,
amendments or waivers, if any, that are necessary to prevent a default or event
of default under the Existing Credit Agreement as a result of entering into this
Agreement and the Loan Documents.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 



60

 

 

5.02           Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)            The representations and warranties of each Loan Party contained
in Article VI or any other Loan Document shall be true and correct in all
material respects (except when qualified as to materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) (provided that this
clause (a) shall apply to (x) any extensions of credit pursuant to an
Incremental Term Loan only to the extent provided in Section 2.01(b) and the
applicable Additional Credit Extension Amendment and (y) any Incremental Term
Loan to be used to consummate a Limited Condition Acquisition as provided in
Section 1.06).

 

(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof (provided that this
clause (b) shall apply to (x) any extensions of credit pursuant to an
Incremental Term Loan only to the extent provided in Section 2.01(b) and the
applicable Additional Credit Extension Amendment and (y) any Incremental Term
Loan to be used to consummate a Limited Condition Acquisition as provided in
Section 1.06).

 

(c)            The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01           Organization; Powers.

 

(a) (i) Each Loan Party and (ii) each other Restricted Subsidiary, except, in
the case of clause (ii), where the failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is duly
organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, (b) each of the Borrower
and its Restricted Subsidiaries has all requisite power and authority to carry
on its business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and its Restricted Subsidiaries
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. Schedule 6.01 sets forth, as of the
Closing Date, (i) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (ii) a true and
complete listing of each class of each Loan Party (other than the Borrower) and
each Subsidiary’s authorized Equity Interests, of which all of such issued
shares are (to the extent such concepts are relevant with respect to such
ownership interests) validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 6.01,
and (iii) the type of entity of the Borrower and each of its Subsidiaries. All
of the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 



61

 

 

6.02       Authorization; Enforceability.

 

The Transactions are within each Loan Party’s corporate, limited liability
company or other organizational powers and have been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action. The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

 

6.03       Governmental Approvals; No Conflicts.

 

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and/or other
Permitted Liens.

 

6.04       Financial Condition; No Material Adverse Change.

 

(a)            The Borrower has heretofore furnished to the Lenders the Audited
Financial Statements. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries for the period covered thereby in accordance with
GAAP.

 

(b)            The Borrower has heretofore furnished to the Lenders the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries for
the Fiscal Quarters ended August 26, 2018, November 25, 2018 and February 24,
2019 and the related statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarters. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower for the periods covered thereby in accordance with
GAAP.

 

(c)            Since May 27, 2018, there has been no development or event which
has had or could reasonably be expected to have a Material Adverse Effect
(excluding for the avoidance of doubt, the Transactions); provided that, for
purposes of determining the accuracy of such representation and warranty as of
the First Amendment Effective Date, with respect to clause (A) of the definition
of Material Adverse Effect, the actual or projected impacts of the COVID-19
pandemic that were disclosed in writing to the Lenders prior to the First
Amendment Effective Date (which disclosure, for the avoidance of doubt, was set
forth in, and shall be limited to, the “sensitivity analysis” scenarios
contained in that certain confidential Farm Credit Syndicate Lender Meeting
presentation dated April 1, 2020), or otherwise publicly disclosed in filings
made with the SEC prior to the First Amendment Effective Date, will be
disregarded, in each case to the extent so disclosed.

 



62

 

 

 

6.05       Properties.

 

(a)                     Each of the Borrower and its Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property, in each case, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and all such property is free of
all Liens other than Permitted Liens.

 

(b)                     The Borrower and each of its Restricted Subsidiaries
owns, has the legal right to use or is licensed to use, Intellectual Property
used or held for use in or otherwise necessary to its business as currently
conducted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the operation of their respective businesses by the
Borrower and its Restricted Subsidiaries does not infringe upon or violate the
rights of any other Person except for such infringements or violations that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.06       Litigation and Environmental Matters.

 

(a)                     There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against the Borrower or any of its
Restricted Subsidiaries (i) that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) as of the
Closing Date, that involve this Agreement or the Transactions.

 

(b)                       Except for any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) none of the Borrower or any of its Restricted Subsidiaries has
received any written or actual notice of any claim or legal action with respect
to any Environmental Liability or has knowledge or reason to believe that any
such notice will be received or is threatened and (ii) none of the Borrower or
any of its Restricted Subsidiaries (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

 

6.07       Compliance with Laws.

 

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.08       Investment Company Status.

 

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 



63

 

 

6.09       Taxes.

 

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves to the extent required by GAAP or (b) to the
extent that the failure to do so could not be expected to result in a Material
Adverse Effect.

 

6.10       ERISA.

 

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

6.11       Disclosure.

 

None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished) or
delivered hereunder, taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed, when taken as a whole, to be
reasonable at the time delivered. Notwithstanding anything contained in this
Section 6.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance and that actual
results may differ from projected results and that such differences may be
material.

 

6.12       Solvency.

 

(a)          As of the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date, the Loan Parties, taken as a whole on
a consolidated basis, are and will be Solvent.

 

(b)          The Loan Parties on a consolidated basis, will not (i) have
unreasonably small capital in relation to the business in which they are engaged
or (ii) have incurred, or believe that they will have incurred after giving
effect to the transactions contemplated by this Agreement, Indebtedness beyond
their ability to pay such Indebtedness as it becomes due.

 

6.13        Security Interests in Collateral.

 

As of the Closing Date and at all times thereafter except during a Collateral
Suspension Period (and subject to the time period provided in Section 7.10(d)),
the provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, and, upon the filing of appropriate
financing statements, the recordation of the applicable mortgages and, with
respect to any Intellectual Property, filings in the United States Patent and
Trademark Office and the United States Copyright Office, or taking such other
action as may be required for perfection under applicable Law, such Liens will
constitute, to the extent required by the Loan Documents, perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the Borrower and/or Guarantors, as applicable, and all third parties,
and having priority over all other Liens on the Collateral except (a) for
Permitted Liens, (b) in the case of Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral and (c) to the extent that perfection of such security interests and
Liens are not required by the Loan Documents. No representation or warranty is
made under or with respect to the Laws of any non-U.S. jurisdiction with respect
to the perfection or priority of any security interest in the Equity Interests
issued by any Foreign Subsidiary or any other Collateral located in any non-U.S.
jurisdiction.

 



64

 

 

6.14       Labor Disputes.

 

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

 

6.15       No Default.

 

No Default has occurred and is continuing.

 

6.16       Federal Reserve Regulations.

 

No part of the proceeds of any Credit Extension have been used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U, and X.

 

6.17       OFAC; Anti-Corruption Laws.

 

No Loan Party nor any Subsidiary of a Loan Party, nor to the knowledge of any
Loan Party, any director, officer, employee or Affiliate thereof is currently
the subject of any Sanctions or located, organized or resident in a Designated
Jurisdiction in violation of Sanctions. No Credit Extension, nor the proceeds
from any Credit Extension, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business of any Person who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arranger or the Administrative Agent) of Sanctions. The Loan Parties and
their Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption laws in all material respects and have instituted and
maintained policies and procedures intended to promote and achieve compliance
with such laws.

 

6.18       Insurance.

 

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as the
Borrower believes appropriate in the exercise of its reasonable business
judgment (including the use of self-insurance plans). The property and general
liability insurance coverage of the Borrower and the Guarantors as in effect on
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 6.18.

 



65

 

 

6.19       EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

6.20       Covered Entities.

 

No Loan Party is a Covered Entity.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied:

 

7.01       Financial Statements and Other Information.

 

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

 

(a)          by no later than the date which occurs 90 days (or 100 days if
permitted by SEC requirements) after the end of each Fiscal Year of the
Borrower, (i) the Borrower’s audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for qualifications or exceptions resulting from pending
maturity of Indebtedness under this Agreement)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP; and
(ii) at any time that the Borrower has any Unrestricted Subsidiaries, a
consolidated balance sheet and related statements of income and cash flows of
the Borrower and its Restricted Subsidiaries, in each case as at the end of such
Fiscal Year, setting forth in comparative form the corresponding consolidated
figures for the preceding Fiscal Year, accompanied by a certificate of a
Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP (except, in the case of the financial
statements of the Borrower and its Restricted Subsidiaries, for the exclusion of
Unrestricted Subsidiaries), as at the end of and for such Fiscal Year; provided
that, if at any time the Existing Credit Agreement (or any Permitted Refinancing
thereof) is amended to include, as permitted exceptions to the report of
independent public accountants, (x) pending maturity of Indebtedness under
agreements governing other Indebtedness or (y) actual or anticipated breach of a
financial covenant, such exceptions shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
modified under this Agreement except pursuant to the provisions of Section
11.01, and the Borrower shall promptly advise the Administrative Agent in
writing of such additional exception in the Existing Credit Agreement.
Thereafter, upon the request of the Borrower, the Administrative Agent and the
Required Lenders shall enter into an amendment to this Agreement with the Loan
Parties evidencing the incorporation of such additional exception, it being
agreed that any failure to make such request or to enter into any such amendment
shall in no way qualify or limit the incorporation by reference described in the
foregoing proviso.

 



66

 

 

(b)          by no later than the date which occurs 45 days (or 50 days if
permitted by SEC requirements) after the end of each of the first three Fiscal
Quarters of the Borrower, the unaudited consolidated balance sheet and related
statements of income and cash flows for the Borrower and its Subsidiaries as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case, in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to normal year-end
and audit adjustments and the absence of certain footnotes;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate executed by a Financial Officer of
the Borrower (i) certifying as to whether a Default has occurred during the
period covered thereby and is continuing and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.11, and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 6.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(d)          promptly after the same become publicly available, to the extent
not available by electronic or other readily accessible means, copies of all
periodic and other material reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(e)          promptly (in any event, within 30 days, or such later date as
determined by the Administrative Agent in its sole discretion) thereafter,
written notice of any change in a Loan Party’s name, jurisdiction of formation
or form of organization; and

 

(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request, including, without limitation,
pursuant to the PATRIOT Act and the Beneficial Ownership Regulation (provided
that no such information shall be required to be provided if providing such
information would violate confidentiality agreements or result in a loss of
attorney-client privilege or a claim of attorney work product with respect to
such information so long as the Borrower notifies the Administrative Agent that
such information is being withheld and the reason therefor).

 

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 



67

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”

 

7.02       Notices of Material Events.

 

The Borrower will furnish to the Administrative Agent prompt written notice (in
any event, within five Business Days) upon any Responsible Officer of the
Borrower obtaining actual knowledge thereof, of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(d)          the occurrence any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding; and

 

(e)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 



68

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

7.03       Existence; Conduct of Business.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, maintain, renew and keep
in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
Intellectual Property rights, licenses and permits necessary in the conduct of
its business, except, in each case, where failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 8.03 and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted (and those ancillary, complementary or reasonably related
thereto).

 

7.04       Payment of Obligations.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including material Taxes, before the same shall become delinquent
or in default (subject, where applicable, to specified grace periods), except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and (a) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.

 

7.05       Maintenance of Properties.

 

Except as would not individually or in the aggregate have a Material Adverse
Effect, the Borrower will, and will cause each of its Restricted Subsidiaries
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

 

7.06       Books and Records; Inspection Rights.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, (i)
keep proper books of record and account in which complete entries in accordance
with GAAP are made of all material dealings and transactions in relation to its
business and activities and (ii) permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, all upon
reasonable prior notice at such reasonable times and as often as reasonably
requested and at the expense of the Borrower; provided that, unless an Event of
Default has occurred and is continuing, no more than one such inspection shall
be conducted in any Fiscal Year. Notwithstanding anything to the contrary in
this Section 7.06, none of the Borrower or any of the Restricted Subsidiaries
will be required to disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

 



69

 

 

7.07       Compliance with Laws.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

7.08       Use of Proceeds.

 

The proceeds of the Credit Extension of (a) the Term A Loan will be used to
repay $300,000,000 in principal of the Term A Loan outstanding under (and as
defined in) the Existing Credit Agreement on the Closing Date and (b) the Term
A-2 Loan will be used to finance ongoing working capital needs, capital
expenditures and other general business purposes. No part of the proceeds of any
Credit Extension will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the FRB, including
Regulations T, U and X.

 

7.09       Insurance.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers insurance in such amounts
and against such risks (including loss or damage by fire and other normally
insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as the Borrower believes appropriate in the
exercise of its reasonable business judgment (including the use of
self-insurance plans). The Borrower will furnish to the Administrative Agent,
upon request thereof, information in reasonable detail as to the insurance so
maintained. Except during a Collateral Suspension Period (and subject to the
time period provided in Section 7.10(d)), the Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Borrower’s and Guarantors’ tangible personal
property and assets and business interruption insurance policies naming the
Administrative Agent lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.

 

7.10       Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

 

(a)          No later than thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after any Person (other than an Excluded
Subsidiary) becomes a Material Restricted Subsidiary or any Material Restricted
Subsidiary that was an Excluded Subsidiary ceases to be an Excluded Subsidiary,
the Borrower shall provide the Administrative Agent with written notice thereof
and shall cause each such Subsidiary to deliver to the Administrative Agent a
Joinder Agreement pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of this Agreement as a Guarantor and, except during a
Collateral Suspension Period, the Collateral Documents, such Joinder Agreement
to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions to the extent reasonably requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent.

 

(b)          Except during a Collateral Suspension Period (and subject to the
time period provided in clause (d) below), the Borrower will cause, and will
cause each Guarantor to cause, all existing and newly-acquired owned property
other than Excluded Property to be subject at all times (subject to the time
periods in clause (a) above and (d) below) to first priority, perfected Liens in
favor of the Administrative Agent for the benefit of the holders of the
Obligations to secure the Obligations to the extent required by and in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens.

 



70

 

 

(c)        Without limiting the foregoing, except during a Collateral Suspension
Period (and subject to the time period provided in clause (d) below), the
Borrower will, and will cause each Subsidiary to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 5.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the reasonable expense of the Borrower.

 

(d)          If a Collateral Suspension Period shall terminate, all Liens
granted or purported to be granted in any Loan Document shall be automatically
and immediately reinstated and the Loan Parties shall, within 30 days following
termination of such Collateral Suspension Period (or within such longer period
as to which the Administrative Agent may consent) (the “Collateral Reinstatement
Date”) take all actions as are reasonably requested by the Administrative Agent
to secure the Obligations (and perfect such security interest) by first priority
Liens (subject in any case to Permitted Liens) in favor of the Administrative
Agent on all assets of the Loan Parties other than Excluded Property and the
Administrative Agent is hereby authorized to enter into any new Collateral
Documents in connection with any Collateral Reinstatement Date.

 

(e)          Notwithstanding the provisions of this Section 7.10 to the
contrary, so long as no Default has occurred and is then continuing or would
result therefrom and the Borrower has demonstrated compliance on a Pro Forma
Basis (after giving effect to such redesignation) with the financial covenants
set forth in Section 8.11, the Borrower may from time to time designate or
change any of its Subsidiaries’ status as a Restricted Subsidiary or an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower of the Borrower’s or its
Subsidiary’s (as applicable) investment therein.

 

7.11       Farm Credit Equities and Security.

 

(a)          So long as (i) any Farm Credit Lender is a Lender hereunder and
(ii) such Farm Credit Lender has notified the Borrower that it is eligible to
receive patronage distributions directly from such Farm Credit Lender or one of
its Affiliates on account of the Loans made by such Farm Credit Lender
hereunder, the Borrower may acquire equity in such Farm Credit Lender in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s bylaws and capital plan (as each may be amended
from time to time), except that the maximum amount of equity that the Borrower
shall be required pursuant to this sentence to purchase in such Farm Credit
Lender in connection with the Loans made by such Farm Credit Lender shall not
exceed the maximum amount required by such bylaws and capital plan on the
Closing Date (or, if applicable, at the time such Farm Credit Lender becomes a
Lender hereunder via assignment to the extent the Borrower has consented to such
Farm Credit Lender becoming a Lender). The Borrower acknowledges receipt, as of
the Closing Date and to the extent applicable, of a copy of (i) each such Farm
Credit Lender’s most recent annual report, (ii) each such Farm Credit Lender’s
Notice to Prospective Stockholders (or the applicable notice document) and (iii)
each such Farm Credit Lender’s bylaws and capital plan (and, if applicable, any
related loan or membership application), which describe the nature of all of the
Borrower’s equity in each such Farm Credit Lender acquired in connection with
its patronage loan from such Farm Credit Lenders (the “Farm Credit Equities”) as
well as capitalization requirements, and agrees to be bound by the terms
thereof.

 



71

 

 

(b)          Each party hereto acknowledges that each relevant Farm Credit
Lender’s bylaws and capital plan (as each may be amended from time to time)
shall govern (i) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (ii) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and (iii)
patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

 

(c)          Each party hereto acknowledges that each Farm Credit Lender has a
statutory first Lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities that the Borrower may now own or
hereafter acquire in such Farm Credit Lender, which statutory Lien shall be for
such Farm Credit Lender’s sole and exclusive benefit. Notwithstanding anything
to the contrary herein or in any other Loan Document, the Farm Credit Equities
shall not constitute security for the Obligations due to any other holder
thereof. To the extent that any of the Loan Documents create a Lien on the Farm
Credit Equities or on patronage accrued by the relevant Farm Credit Lender for
the account of the Borrower (including, in each case, proceeds thereof), such
Lien shall be for such Farm Credit Lender’s sole and exclusive benefit and shall
not be subject to pro rata sharing hereunder. Neither the Farm Credit Equities
nor any accrued patronage shall be offset against the Obligations except that,
in the event of an Event of Default, the relevant Farm Credit Lender may elect,
solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts owed to such Farm Credit Lender
under this Agreement, whether or not such amounts are currently due and payable.
The Borrower acknowledges that any corresponding income or capital gains tax
liability associated with such application is the sole responsibility of the
Borrower. No Farm Credit Lender shall have any obligation to retire its Farm
Credit Equities upon any Default or any other default by the Borrower or any
other Loan Party, or at any other time, either for application to the
Obligations or otherwise.

 

7.12       Post-Closing.

 

Take all necessary actions to satisfy the items described on Schedule 7.12 (as
may be updated pursuant to this Agreement) within the applicable period of time
specified in such Schedule (or such longer period as the Administrative Agent
may agree in its sole discretion).

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder any Loan or other
Obligation hereunder (other than contingent obligations for which no claim has
been asserted) shall remain unpaid or unsatisfied:

 

8.01       Indebtedness.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 



72

 

 

(b)          Indebtedness existing on the Closing Date and set forth in
Schedule 8.01 and Permitted Refinancing Indebtedness in respect thereof;

 

(c)          Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that any Indebtedness owing by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

(d)          Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of any of the foregoing; provided that the aggregate principal amount of
Indebtedness incurred in reliance on this clause (d) shall not exceed the
greater of (i) $200,000,000 and (ii) 9.0% of Consolidated Total Assets (as shown
on or determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of
incurrence thereof) at any time outstanding;

 

(e)          obligations in connection with any Permitted Receivables Financing;

 

(f)           (i) unsecured Indebtedness of the Loan Parties; provided that (x)
both immediately before and after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in compliance with the financial covenants
set forth in Section 8.11 on a Pro Forma Basis, (y) such indebtedness (A) shall
have a maturity date no earlier than 91 days following the then Latest Maturity
Date (as of the date such Indebtedness was incurred) and (B) shall not require
any scheduled payment of principal prior to the maturity date thereof and
(z) the covenants and events of default contained in such Indebtedness are not,
taken as a whole, materially more restrictive on the Borrower and its Restricted
Subsidiaries (as determined in good faith by a Responsible Officer of the
Borrower) than the terms of this Agreement unless the Borrower enters into an
amendment to this Agreement with the Administrative Agent (which amendment shall
not require the consent of any other Lender) to add such more restrictive terms
for the benefit of the Lenders and (ii) Permitted Refinancing Indebtedness in
respect of the foregoing;

 

(g)          Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a Permitted Acquisition (provided that such
Indebtedness was not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary)
so long as, immediately after giving effect to such Permitted Acquisition, the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.11 on a Pro Forma Basis and any Permitted Refinancing Indebtedness in
respect of the foregoing;

 

(h)          Indebtedness in respect of Swap Contracts; provided that such Swap
Contracts are (or were) entered into in for the purpose of mitigating risks
associated with fluctuations in interest rates, foreign exchange rates or
commodity prices, and not for purposes of speculation;

 

(i)           Indebtedness of Restricted Subsidiaries of the Borrower that are
not Loan Parties in an aggregate principal amount outstanding at any one time
not to exceed (x) $50,000,000 plus (y) in the case of Foreign Subsidiaries
organized under the Laws of the People’s Republic of China, RMB450,000,000;

 



73

 

 

(j)           to the extent constituting Indebtedness, indemnification and
non-compete obligations or adjustments in respect of the purchase price
(including earn-outs and other contingent deferred payments) in connection with
any Permitted Acquisition or sale or disposition permitted by Section 8.05;

 

(k)          Indebtedness in respect of workers’ compensation claims, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties and similar arrangements, in each case in the ordinary course of
business;

 

(l)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn by the Borrower or any Restricted Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;

 

(m)         other Indebtedness of the Borrower and its Restricted Subsidiaries
in a principal amount up to but not exceeding in the aggregate outstanding on
the date such Indebtedness is incurred the greater of (i) $200,000,000 and (ii)
9% of Consolidated Total Assets (as shown on or determined in accordance with
the most recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b) prior to the date of incurrence thereof) at such time;

 

(n)          the Senior Notes and any Permitted Refinancing Indebtedness in
respect of the foregoing;

 

(o)          Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business

 

(p)          Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements and cash management incurred in the
ordinary course of business in respect of netting services and similar
arrangements in each case in connection with cash management and deposit
accounts, but only to the extent, with respect to any such arrangements, that
the total amount of deposits subject to such arrangements equals or exceeds the
total amount of overdrafts or similar obligations subject thereto;

 

(q)          Indebtedness consisting of unpaid insurance premiums owing to
insurance companies and insurance brokers incurred in connection with the
financing of insurance premiums in the ordinary course of business;

 

(r)           Guarantees of Indebtedness otherwise permitted by this
Section 8.01 and of other obligations otherwise permitted hereunder;

 

(s)          $790,662,500 plus the principal amount of any “Incremental
Equivalent Debt”, “Incremental Term Loan Commitments” and/or increases in the
“Revolving Commitments” (as such terms are defined in the Existing Credit
Agreement as in effect on the First Amendment Effective Date) funded pursuant to
Section 2.01(d) of the Existing Credit Agreement as in effect on the First
Amendment Effective Date without waiver of any requirements thereof (and any
Permitted Refinancing Indebtedness with respect thereto); and

 

(t)           any Refinancing Debt Securities and any Permitted Refinancing
Indebtedness in respect of the foregoing.

 

74

 



 

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the applicable amount of any Indebtedness
will not be deemed to be an incurrence of Indebtedness for purposes of this
Section 8.01. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a consolidated balance sheet of
the Borrower dated such date prepared in accordance with GAAP.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Further, for purposes of determining compliance with this Section 8.01, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 8.01, the Borrower may, in its sole discretion, classify or divide such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 8.01 and will be entitled to only include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
(or any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred pursuant to only such clause or clauses
(or any portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(a) of this Section 8.01.

 

8.02       Liens.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

 

(a)          Liens created pursuant to any Loan Document to secure Obligations;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 8.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary (other than any replacements of such
property or assets and accessions thereto and proceeds thereof, and in the case
of any Restricted Subsidiary, after-acquired property of such Restricted
Subsidiary of the same type and consistent with that contemplated at the time
such original Lien was created) and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any Permitted Refinancing
Indebtedness in respect thereof;

 

(d)          any Farm Credit Lender’s statutory Lien in its Farm Credit
Equities;

 

(e)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 8.01(d), (ii) except in the
case of Permitted Refinancing Indebtedness such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) except
in the case of Permitted Refinancing Indebtedness, the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and the financing thereof and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary;

 



75

 

 

(f)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the Closing Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or Restricted Subsidiary (other than any replacements of such
property or assets and accessions thereto and proceeds thereof, and in the case
of any acquired Restricted Subsidiary, after-acquired property of such
Restricted Subsidiary of the same type and consistent with that contemplated at
the time such original Lien was created) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary and Permitted Refinancing
Indebtedness in respect thereof;

 

(g)          Liens upon real or personal property leased under operating leases
in the ordinary course of business by the Borrower or any of its Restricted
Subsidiaries in favor of the lessor created at the inception of the lease
transaction, securing obligations of the Borrower or any of its Restricted
Subsidiaries under or in respect of such lease and extending to or covering only
the property subject to such lease and improvements thereon;

 

(h)          Liens of sellers or creditors of sellers of farm products
encumbering such farm products when sold to any of the Borrower or its
Restricted Subsidiaries pursuant to the Food Security Act of 1985 or pursuant to
similar state laws to the extent such Liens may be deemed to extend to the
assets of such Person;

 

(i)           protective Uniform Commercial Code filings with respect to
personal property leased by, or consigned to, any of the Borrower or its
Restricted Subsidiaries;

 

(j)           Liens upon Equity Interests of Unrestricted Subsidiaries;

 

(k)          Liens in favor of a Receivables Financing SPC or Receivables
Financier created or deemed to exist in connection with a Permitted Receivables
Financing (including, without limitation, any related filings of any financing
statements, any Liens on deposit and securities accounts maintained in
connection with any Permitted Receivables Financing and any Liens on the Equity
Interests of a Receivables Financing SPC), but only to the extent that any such
Lien relates to the applicable Transferred Assets actually sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transaction;

 

(l)           Liens on Collateral securing Indebtedness permitted by Section
8.01(t); provided that such Liens are subject to a Permitted Intercreditor
Agreement;

 

(m)         normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

 

(n)          Liens of sellers of goods to the Borrower and its Restricted
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 



76

 

 

(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(p)          Liens solely on any cash earnest money deposits made in connection
with an investment permitted by Section 8.04;

 

(q)          transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;

 

(r)           leases, licenses, subleases or sublicenses and Liens on the
property covered thereby, in each case, granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of the Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure
any Indebtedness;

 

(s)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

 

(t)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(u)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of the Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of any Restricted
Subsidiary in the ordinary course of business;

 

(v)          Liens on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(w)         Liens consisting of an agreement to dispose of any property in a
Disposition permitted hereunder, to the extent that such Disposition would have
been permitted on the date of the creation of such Lien;

 

(x)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(y)          Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(z)           Liens on property subject to any sale and leaseback transaction
permitted hereunder and general intangibles related thereto;

 



77

 

 

(aa)         other Liens on assets of the Borrower and the Restricted
Subsidiaries securing other obligations of the Borrower and the Restricted
Subsidiaries in the aggregate principal amount not to exceed the greater of
$100,000,000 and 4.5% of Consolidated Total Assets (as shown on or determined in
accordance with the most recent financial statements of the Borrower delivered
pursuant to Section 7.01(a) or (b) prior to the date of creation thereof) at any
time outstanding;

 

(bb)        Liens on assets of Restricted Subsidiaries that are not Guarantors
securing Indebtedness permitted by Section 8.01(i);

 

(cc)         Liens securing Swap Contracts in a net amount not to exceed
$50,000,000; and

 

(dd)        Liens securing Indebtedness permitted by Section 8.01(s), so long as
the Liens securing such Indebtedness are subject to the Intercreditor Agreement.

 

For purposes of determining compliance with this Section 8.02, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 8.02, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such Lien or liability secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.03       Fundamental Changes.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing: (i) any Restricted Subsidiary
of the Borrower may merge into a Loan Party in a transaction in which such Loan
Party is the surviving entity, (ii) any Guarantor may merge into or consolidate
with any Person in a transaction in which the surviving entity is or becomes a
Guarantor; provided that any such merger or consolidation involving a Person
that is not a Restricted Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 8.04, (iii) any Restricted
Subsidiary that is not a Guarantor may (x) liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
or (y) merge or consolidate with any other Person (other than a Loan Party),
provided that (1) a Restricted Subsidiary is the surviving Person and (2) any
such merger or consolidation involving a Person that is not a Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 8.04; (iv) the Borrower or any Restricted Subsidiary may
merge with any other Person in connection with a Permitted Acquisition, provided
that (x) if the Borrower is a party to such transaction, the Borrower is the
continuing or surviving corporation and (y) if a Guarantor is a party to such
transaction, such Guarantor is the surviving Person; and (v) any permitted sale
or disposition under Section 8.05 may be effectuated pursuant to a merger,
consolidation, liquidation or dissolution.

 



78

 

 

(b)          The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (i) engage to any substantial extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Closing Date and ancillary, complementary or reasonably related thereto or
(ii) change its Fiscal Year from the basis in effect on the Closing Date or with
respect to a Restricted Subsidiary that was acquired or formed after the Closing
Date, from the basis in effect on the date such entity became a Restricted
Subsidiary; provided that (x) any Restricted Subsidiary may change its fiscal
year to conform to the Fiscal Year of the Borrower and (y) with the consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed) the Borrower and its Restricted Subsidiaries may change their Fiscal
Year to end on December 31 so long as, if requested by the Administrative Agent,
the Borrower shall have entered into an amendment to this Agreement with the
Administrative Agent (which amendment shall not require the consent of any other
Lender) to ensure that such change in Fiscal Year does not materially adversely
affect the rights of the Lenders or the Borrower under this Agreement and to
otherwise appropriately update the terms hereof in light of such change in
Fiscal Year and fiscal periods.

 

For the avoidance of doubt, nothing in this Section 8.03 shall prohibit the
consummation of the Transaction.

 

8.04       Investments, Loans, Advances and Acquisitions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
(including by way of Guarantees) or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

 

(a)           investments in cash and Cash Equivalents;

 

(b)           investments in existence on the Closing Date and described in
Schedule 8.04 and amendments, extensions and renewals thereof that do not
increase the amount thereof and investments reflected on Schedule 6.01;

 

(c)           operating deposit accounts with depository institutions and other
ordinary course cash management;

 

(d)           investments received in connection with a disposition permitted
under Section 8.05(h) or (i);

 

(e)           purchases of inventory and other assets to be sold or used in the
ordinary course of business;

 

(f)            investments by (i) any Loan Party in any Loan Party, (ii) any
Restricted Subsidiary that is not a Loan Party in the Borrower or any other
Restricted Subsidiary and (iii) any Loan Party in any Restricted Subsidiary that
is not a Loan Party; provided that the aggregate principal amount of investments
outstanding pursuant to this clause (iii) shall not exceed the greater of
$150,000,000 and 7.0% of Consolidated Total Assets (as shown on or determined in
accordance with the most recent financial statements of the Borrower delivered
pursuant to Section 7.01(a) or (b) prior to the date of the making thereof) at
any time outstanding;

 

(g)           loans and advances to employees in the ordinary course of business
not exceeding $10,000,000 in the aggregate;

 

(h)           investments in the form of Swap Contracts permitted by Section
8.01(h);

 



79

 

 

(i)            deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds, performance bonds and
other deposits of like nature arising in the ordinary course of business;

 

(j)            investments by any Receivables Financing SPC, the Borrower or any
Restricted Subsidiary in a Receivables Financing SPC in each case made in
connection with a Permitted Receivables Financing, and loans permitted by the
applicable Permitted Receivables Financing that are made by the Borrower or a
Restricted Subsidiary to a Receivables Financing SPC or by a Receivables
Financing SPC to the Borrower or a Restricted Subsidiary in connection
therewith;

 

(k)           the Farm Credit Equities and any other stock or securities of, or
investments in, a Farm Credit Lender or its investment services or programs;

 

(l)            investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
disputes with customers or suppliers and investments consisting of the
prepayment of suppliers and service providers on customary terms in the ordinary
course of business;

 

(m)          Guarantees of Indebtedness permitted by Section 8.01 and of other
obligations otherwise permitted hereunder;

 

(n)           investments in prepaid expenses, utility and workers’
compensation, performance and other similar deposits, each as entered into in
the ordinary course of business;

 

(o)           investments consisting of the licensing, sublicensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

(p)           investments to the extent made with (i) Qualified Equity Interests
of the Borrower or (ii) the cash proceeds of any issuance of Equity Interests by
the Borrower so long as such investment is consummated within 90 days of such
issuance of Equity Interests (provided that such cash proceeds shall not be
included in the Available Amount);

 

(q)           additional investments in an aggregate amount not to exceed the
greater of $250,000,000 and 11.5% of Consolidated Total Assets (as shown on or
determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of the
making thereof) at any time outstanding;

 

(r)            the Transactions and Permitted Acquisitions;

 

(s)           other investments so long as, on a Pro Forma Basis immediately
after the making of any such investment, the Consolidated Net Leverage Ratio
does not exceed 3.75 to 1.00;

 

(t)            subject to the absence of any continuing Event of Default and
compliance by the Borrower on a Pro Forma Basis with the covenants set forth in
Section 8.11 (each in accordance with Section 1.06, if applicable), investments
from the Available Amount; and

 

(u)           investments made during a Collateral Suspension Period.

 



80

 

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested (with respect to any investment made other than in the
form of cash or Cash Equivalents, valued at the fair market value thereof (as
reasonably determined by the Borrower in good faith) at the time of the making
thereof), without adjustment for subsequent increases or decreases in the value
of such investment, less any amount repaid, returned, distributed or otherwise
received in respect of any investment, in each case, in cash, and the amount of
any investment constituting a Guarantee shall be determined as stated in the
definition of “Guarantee.”

 

Any investment in any Person other than a Loan Party that is otherwise permitted
by this Section 8.04 may be made through intermediate investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above.

 

For purposes of determining compliance with this Section 8.04, if an investment
meets, in whole or in part, the criteria of one or more of the categories of
investments (or any portion thereof) permitted in this Section 8.04, the
Borrower may, in its sole discretion, classify or divide such investment (or any
portion thereof) in any manner that complies with this Section 8.04 and will be
entitled to only include the amount and type of such investment (or any portion
thereof) in one of the above clauses and such investment will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.05       Asset Sales.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease, license otherwise dispose of any asset, including any Equity
Interest of any Restricted Subsidiary owned by it (any such transaction a
“Disposition”), except:

 

(a)           any Specified Sale;

 

(b)           Dispositions of assets (i) among the Borrower and the Guarantors
and (ii) from any Restricted Subsidiary that is not a Guarantor to any Loan
Party or another Restricted Subsidiary;

 

(c)           any sale of Transferred Assets by such Person to a Receivables
Financing SPC and subsequently to a Receivables Financier in connection with a
Permitted Receivables Financing;

 

(d)           sale and leaseback transactions permitted by Section 8.06;

 

(e)           to the extent constituting a Disposition, the creation of Liens,
the making of investments, the consummation of fundamental changes and the
making of Restricted Payments permitted by Sections 8.02, 8.03 (other than
Section 8.03(a)(iv)), 8.04 and 8.07, respectively;

 

(f)            to the extent constituting a Disposition, the unwinding of any
Swap Contract pursuant to its terms;

 

(g)           transfers of condemned real property as a result of the exercise
of “eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned such property (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement;

 



81

 

 

(h)           Dispositions of other assets so long as the aggregate amount
thereof sold or otherwise disposed of in any single Fiscal Year by the Borrower
and its Restricted Subsidiaries shall not have a book value (as determined in
good faith by the Borrower) in excess of ten percent (10%) (or fifteen percent
(15%) during any Collateral Suspension Period) of the Consolidated Total Assets
owned on the later of the Closing Date or the last day of the immediately prior
Fiscal Year; provided that to the extent any such Disposition or series of
related Dispositions involve assets or property with an aggregate fair market
value in excess of $10,000,000 (i) no Event of Default shall have occurred and
be continuing at the time of such Disposition, (ii) such Disposition is for at
least fair market value (as determined in good faith by the Borrower) and
(iii) the consideration received by the Borrower or the applicable Restricted
Subsidiary for such Disposition shall consist of at least 75% cash and Cash
Equivalent (it being understood that for purposes of this clause (iii) the
following shall be deemed to be cash and Cash Equivalents (x) any liabilities
relating to any asset or of any Restricted Subsidiary that is subject to such
Disposition (other than liabilities that are expressly subordinated to the
Obligations) to the extent that the Borrower and its Restricted Subsidiaries are
released from any liability thereunder, (y) any note or security that is sold
for cash and Cash Equivalents by the Borrower or the applicable Restricted
Subsidiary within 180 days following the date of receipt thereof and
(z) Designated Non-Cash Consideration in an aggregate amount for all such
Dispositions not to exceed $50,000,000 at any time outstanding (without giving
effect to any write-down or write–off thereof));

 

(i)            non-exclusive licenses or sublicenses of Intellectual Property in
the ordinary course of business and abandonment or lapse of Intellectual
Property that is, in the reasonable business judgment of the Borrower or its
Restricted Subsidiary, no longer used in or useful in the conduct of their
respective businesses; and

 

(j)            sales of non-core assets acquired pursuant to a Permitted
Acquisition.

 

8.06        Sale and Leaseback Transactions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as they property sold or transferred, except for (i) any such transactions
consummated within 180 days of the acquisition by the Borrower or any Restricted
Subsidiary of the asset subject to such sale and leaseback and (ii) other such
transactions involving assets with an aggregate fair market value not to exceed
$150,000,000.

 

8.07       Restricted Payments.

 

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, make any Restricted Payment, except:

 

(a)           Restricted Payments payable solely in Qualified Equity Interests;

 

(b)           Restricted Payments made by any Restricted Subsidiary of the
Borrower to any Loan Party (directly or indirectly through Subsidiaries) and, in
the case of dividends or other distributions paid by Subsidiaries, ratably (or
on a more favorable basis from the perspective of the Borrower) to other Persons
that own the applicable class of Equity Interests in such Subsidiary;

 



82

 

 

(c)           in the case of a Receivables Financing SPC, to make Restricted
Payments to its owners to the extent of net income or other assets available
therefor under applicable law;

 

(d)           the Borrower or any Restricted Subsidiary may redeem or repurchase
Equity Interests or other stock-based awards under any stock option plan,
incentive plan, compensation plan or other benefit plan from officers, employees
and directors of the Borrower or any of its Subsidiaries (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as (i) no
Event of Default has occurred and is continuing and (ii) the aggregate amount of
cash used to effect Restricted Payments pursuant to this clause (d) in any
Fiscal Year of the Borrower does not exceed the sum of (y) $15,000,000 plus (z)
the net cash proceeds of any “key-man” life insurance policies of the Borrower
or any Restricted Subsidiary that have not been used to make any repurchases,
redemptions or payments under this Section 8.07(d);

 

(e)           repurchases of Equity Interests or other stock-based awards under
any stock option plan, incentive plan, compensation plan or other benefit plan
that occur or are deemed to occur upon the exercise of any such awards to the
extent representing a portion of the exercise price of such award or the
withholding taxes applicable to such award;

 

(f)            to the extent constituting Restricted Payments, the Borrower and
its Subsidiaries may enter into and consummate transactions expressly permitted
by Section 8.04;

 

(g)           the Borrower may purchase fractional shares of its Equity
Interests arising out of stock dividends, splits, combinations or business
combinations (provided such transaction shall not be for the purpose of evading
this limitation);

 

(h)           the Borrower and its Restricted Subsidiaries may make Restricted
Payments to consummate the Transactions;

 

(i)            Restricted Payments made by any Restricted Subsidiary that is not
a Loan Party to any other Restricted Subsidiary and, in the case of dividends or
other distributions paid by Subsidiaries, ratably (or on a more favorable basis
from the perspective of the Borrower) to other Persons that own the applicable
class of Equity Interests in such Restricted Subsidiary;

 

(j)            the Borrower and its Restricted Subsidiaries may make other
Restricted Payments from the Available Amount so long as immediately after
giving effect thereto on a Pro Forma Basis, (i) no Event of Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Borrower is in compliance with the financial covenants set
forth in Section 8.11;

 

(k)           the Borrower and its Restricted Subsidiaries may make other
Restricted Payments using the proceeds of a substantially concurrent offering of
Equity Interests (other than Disqualified Equity Interests) of the Borrower;
provided that such proceeds shall not be included in the Available Amount;

 

(l)            the Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an aggregate principal amount not to exceed the greater
of (x) $200,000,000 and (y) 9.0% of Consolidated Total Assets (as shown on or
determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of the
making thereof) so long as immediately after giving effect thereto on a Pro
Forma Basis, no Event of Default shall have occurred and/or be continuing or be
directly or indirectly caused as a result thereof;

 



83

 

 

(m)          the Borrower and its Restricted Subsidiaries may make other
Restricted Payments so long as at the time of the making thereof and after
giving effect thereto on a Pro Forma Basis, (i) no Event of Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Consolidated Net Leverage Ratio is less than or equal to
3.75 to 1.00; and

 

(n)           the Borrower and its Restricted Subsidiaries may make other
Restricted Payments during a Collateral Suspension Period so long as no Event of
Default shall have occurred and/or be continuing or be directly or indirectly
caused as a result thereof.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 8.07 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 8.07 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

8.08       Transactions with Affiliates.

 

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly enter
into any transaction with any Affiliate (other than (x) transactions among the
Borrower and/or one or more Restricted Subsidiaries not involving any other
Affiliate and (y) transactions the terms of which are not in the good faith
judgment of the Borrower materially less favorable to the Borrower and its
Restricted Subsidiaries as could reasonably be expected to be obtained in a
comparable transaction with a Person not an Affiliate); provided that the
foregoing will not prohibit:

 

(a)           employment, compensation, indemnification, reimbursement and
severance arrangements for officers and directors of the Borrower and its
Subsidiaries in the ordinary course of business or that are approved by the
Board of Directors of the Borrower;

 

(b)           transactions with any Person (other than an Unrestricted
Subsidiary) that is an Affiliate of the Borrower solely as a result of the
Borrower or a Restricted Subsidiary having Control over such Person;

 

(c)           ordinary course transactions with any Person that is an Affiliate
solely as a result of the fact that a member of the Borrower’s or any Restricted
Subsidiary’s Board of Directors is a director, officer or employee of such
Person;

 

(d)           transactions approved by a majority of the disinterested members
of the Board of Directors of the Borrower;

 

(e)           Restricted Payments permitted by Section 8.07;

 

(f)            Permitted Receivables Financings; and

 

(g)           transactions entered into during a Collateral Suspension Period.

 



84

 

 

8.09       Restrictive Agreements.

 

(a)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into, or permit to exist, any Contractual Obligation
(including Organization Documents) that encumbers or restricts in any material
respect the ability of any such Person to (i) in the case of any Restricted
Subsidiary, pay dividends or make any other distributions to any Loan Party on
its Equity Interests or with respect to any other interest or participation in,
or measured by, its profits, (ii) pay any Indebtedness or other obligation owed
to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell,
lease or transfer any of its properties or assets to any Loan Party, or (v) in
the case of any Domestic Subsidiary, act as a Guarantor pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)-(v)
above) for such encumbrances or restrictions existing under or by reason of (A)
this Agreement and the other Loan Documents or the Existing Credit Agreement and
the loan documents related thereto, (B) applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 8.01(d); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 8.01, so long
as the Borrower has determined that such restrictions do not materially impair
the ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, (E) any restrictions regarding licenses or sublicenses by
the Borrower and its Subsidiaries of Intellectual Property in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property), (F) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder, (G)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (H) customary provisions in
leases and other contracts restricting the assignment thereof, (I) customary
restrictions contained in documents executed in connection with any Permitted
Receivables Financing, (J) any Lien permitted hereunder or any document or
instrument governing any such Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (K) any
indenture agreement, instrument or other arrangement relating to the assets or
business of any Restricted Subsidiary and existing prior to the consummation of
the Permitted Acquisition in which such Subsidiary was acquired; (L) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.04 and applicable solely to such
joint venture and/or Equity Interests therein, (M) restrictions contained in
subordination provisions relating to intercompany Indebtedness, (N) any
agreements existing on the Closing Date and set forth on Schedule 8.09, (O)
restrictions in the indenture governing the Senior Notes as in effect on the
Closing Date or contained in any agreements governing other Indebtedness issued
following the Closing Date so long as not materially more restrictive (as
determined in good faith by the Borrower) than the terms applicable under the
indenture governing the Senior Notes as in effect on the Closing Date, (P)
restrictions applicable to any Person at the time such Person becomes a
Subsidiary so long as such restriction applies to such Person and its
Subsidiaries and was not entered into in contemplation of such Person becoming a
Subsidiary, (Q) restrictions entered into during a Collateral Suspension Period;
(R) restrictions in the Existing Credit Agreement; (S) replacements, renewals,
amendments and refinancings of any agreements described above so long as such
replacement, renewals, amendments and refinancings are not materially more
restrictive than the terms of the agreement being replaced, renewed, amended or
refinanced; and (T) restrictions in respect of assets that, taken as a whole,
are immaterial, provided that in good faith judgment of the Borrower, such
conditions would not have a material adverse effect on the ability of any Loan
Party to satisfy its Obligations hereunder.

 



85

 

 

(b)          The Borrower will not, nor will it permit any Guarantor to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Obligations pursuant to the Loan Documents, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for the Obligations except (i) pursuant to this Agreement
and the other Loan Documents or the Existing Credit Agreement and the loan
documents related thereto, (ii) pursuant to applicable Law, (iii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to Section
8.01(d); provided that in the case of Section 8.01(d) any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith (and any accessions, products or proceeds thereof), (iv)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (v) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (vi) customary provisions in leases and other contracts
restricting the assignment thereof, (vii) pursuant to the documents executed in
connection with any Permitted Receivables Financing (but only to the extent that
the related prohibitions against other encumbrances pertain to the applicable
Transferred Assets actually sold, contributed, financed or otherwise conveyed or
pledged pursuant to such Permitted Receivables Financing), (viii) restrictions
in any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien, (ix) software and other Intellectual Property licenses
pursuant to which the Borrower or Subsidiary is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (x) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
8.04 and applicable solely to such joint venture and/or Equity Interests
therein, (xi) any agreements existing on the Closing Date and set forth on
Schedule 8.09, (xii) restrictions in the indenture governing the Senior Notes as
in effect on the Closing Date or contained in any agreements governing other
Indebtedness issued following the Closing Date so long as not materially more
restrictive (as determined in good faith by the Borrower) than the terms
applicable under the indenture governing the Senior Notes as in effect on the
Closing Date, (xiii) restrictions entered into during any Collateral Suspension
Period, (xiv) pursuant to the Existing Credit Agreement; (xv) replacements,
renewals, amendments and refinancings of any agreements described above so long
as such replacement, renewals, amendments and refinancings are not materially
more restrictive than the terms of the agreement being replaced, renewed,
amended or refinanced, and (xvi) restrictions in respect of assets that, taken
as a whole, are immaterial, provided that in good faith judgment of the
Borrower, such conditions would not have a material adverse effect on the
ability of any Loan Party to satisfy its Obligations hereunder.

 



86

 

 

 

8.10       Prepayments of Specified Indebtedness and Amendments to Specified
Indebtedness and Organizational Documents.

 

(a)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, optionally make any prepayment, repurchase, redemption,
defeasance or otherwise retire or acquire for value (collectively,
“prepayments”) any principal of Specified Indebtedness other than:

 

(i)               prepayments in exchange for or from the proceeds of Qualified
Equity Interests or Permitted Refinancing Indebtedness (provided that such
proceeds or reduction in Indebtedness shall not increase the Available Amount);

 

(ii)            the Borrower and its Restricted Subsidiaries may make other
prepayments from the Available Amount so long as immediately after giving effect
thereto on a Pro Forma Basis, (x) no Event of Default shall have occurred and be
continuing or be directly or indirectly caused as a result thereof and (y) the
Borrower is in compliance with the financial covenants set forth in Section
8.11;

 

(iii)            the Borrower and its Restricted Subsidiaries may make other
prepayments in lieu of Restricted Payments permitted by Section 8.07(j) (and
which shall constitute usage of such provision for purposes of determining the
amount of Restricted Payments permitted thereunder);

 

(iv)            the Borrower and its Restricted Subsidiaries may make other
prepayments so long as immediately after giving effect thereto on a Pro Forma
Basis, (i) no Event of Default shall have occurred and be continuing or be
directly or indirectly caused as a result thereof and (ii) the Consolidated Net
Leverage Ratio is less than or equal to 3.75 to 1.00; and

 

(v)             the Borrower and its Restricted Subsidiaries may make other
prepayments during a Collateral Suspension Period so long as no Event of Default
shall have occurred and be continuing or be directly or indirectly caused as a
result thereof.

 

(b)          Except during a Collateral Suspension Period, the Borrower will
not, and will not permit any Restricted Subsidiary to, amend or modify (i) the
Senior Notes or any of their Organization Documents, in either case, in a manner
that is, taken as a whole, materially adverse to the Lenders or (ii) any other
Specified Indebtedness in a manner that would result in such Indebtedness having
terms that would not have been permitted at the time of issuance pursuant to the
provision of Section 8.01 pursuant to which such Indebtedness was issued.

 

(c)          The Borrower will not permit the sum of (i) aggregate outstanding
amount of revolving loan commitments under the Existing Credit Agreement plus
(ii) the aggregate outstanding amount of term loans under the Existing Credit
Agreement, to be less than $75,000,000, unless such Existing Credit Agreement
has simultaneously been terminated in full (other than (a) with respect to any
Letters of Credit issued under such Existing Credit Agreement but which are
permitted to remain outstanding notwithstanding such termination and (b)
customary provisions surviving the termination thereof).

 

8.11        Financial Covenants.

 

(a)           Consolidated Net Leverage Ratio. The Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any Fiscal Quarter (commencing
as of the end of the first full Fiscal Quarter after the Closing Date) of the
Borrower to be greater than (i) as of the end of any Fiscal Quarter during a
Collateral Suspension Period, 3.50 to 1.00 and (ii) as of the end of any Fiscal
Quarter during any other period the applicable ratio set forth below:

 

Fiscal Quarter Ending: Maximum Permitted Level After the Closing Date and on or
prior to August 25, 2019 4.75 to 1.00 After August 25, 2019 4.50 to 1.00

 



87

 



 

 

(b)           Consolidated Interest Coverage Ratio. The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the end of any Fiscal
Quarter (commencing as of the end of the first full Fiscal Quarter after the
Closing Date) of the Borrower to be less than 2.75 to 1.00.

 

8.12        Sanctions; Anti-Corruption Laws.

 

The Loan Parties will not permit any Loan or use the proceeds of any Credit
Extension, directly or indirectly, or lend, contribute or otherwise make
available such proceeds to any Subsidiaries, joint venture partner or other
individual or entity, or in any Designated Jurisdiction that at the time of such
finding, (a) is the subject of any Sanctions; or (b) in any other manner that
will result in any violation by any Person (including any Lender, the Arranger
or the Administrative Agent) of any Sanctions.

 

The Loan Parties will not use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01       Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)         Non-Payment of Principal. The Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)         Non-Payment of Other Amounts. The Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 9.01(a)) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)         Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

 



88

 

 

(d)         Non-Compliance with Specific Covenants. Any Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in Section
7.02(a), 7.03 (with respect to the Borrower’s existence), 7.08 or in Article
VIII;

 

(e)         Other Non-Compliance. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article IX), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent;

 

(f)          Payment Default. The Borrower or any Restricted Subsidiary shall
fail to make any payment of principal or interest (regardless of amount) in
respect of any (i) Material Indebtedness (other than Indebtedness under the
Existing Credit Agreement) or (ii) Indebtedness under the Existing Credit
Agreement (regardless of the principal amount outstanding thereunder), when and
as the same shall become due and payable beyond the period of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created or the Existing Credit Agreement, as applicable;

 

(g)         Cross-Default.

 

(i)              Material Indebtedness. Any event or condition (other than (1)
any required prepayment of Indebtedness secured by a Permitted Lien that becomes
due as the result of the disposition of the assets subject to such Lien so long
as such disposition is permitted by this Agreement or (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that (x)
such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

 

(ii)             Indebtedness under the Existing Credit Agreement. Any event or
condition occurs that results in any Indebtedness under the Existing Credit
Agreement (or any Permitted Refinancing thereof) becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice) the holder or holders of any Indebtedness under the Existing Credit
Agreement (or such Permitted Refinancing thereof) or any trustee or agent on its
or their behalf to cause any Indebtedness under the Existing Credit Agreement
(or such Permitted Refinancing thereof) to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

 

(h)         Involuntary Proceedings, Etc. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or

 



89

 

 

similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 consecutive days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)          Voluntary Proceedings, Etc. Any Loan Party or any Material
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar Debtor Relief
Law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 9.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or such Material Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)          Inability to Pay Debts. The Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)           Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $100,000,000 (to the extent not covered by
insurance or other creditworthy indemnitor) shall be rendered against the
Borrower or any Material Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)            ERISA. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(m)          Change of Control. A Change of Control shall occur;

 

(n)           Invalidity of Loan Documents. Any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in action or inaction
based on such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

 

(o)          other than as a result of the occurrence of a Collateral Suspension
Period, any security interest and Lien purported to be created by any Collateral
Document in respect of any material Collateral shall cease to be in full force
and effect, or shall cease to give the Administrative Agent, for the benefit of
the holders of the Obligations, the Liens, rights, powers and privileges
purported to be created and granted under such Collateral Document (including a
perfected first priority security interest in and Lien on all of the Collateral
thereunder (except for Permitted Liens and as otherwise expressly provided in
this Agreement or in such Collateral Document)) in favor of the Administrative
Agent, or shall be asserted by Borrower or any other

 



90

 

 

Loan Party not to be a valid, perfected, first priority (except for Permitted
Liens and as otherwise expressly provided in this Agreement or such Collateral
Document) security interest in or Lien on Collateral with a fair market value in
excess of $50,000,000 covered thereby.

 

9.02       Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           direct the Collateral Agent in accordance with the Intercreditor
Agreement to exercise on behalf of itself and the Lenders all rights and
remedies available to the Secured Parties (as defined in the respective
Collateral Documents) under the Collateral Documents; and

 

(d)           exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents or applicable Law or at
equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

9.03       Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.14 and
2.15 and the Intercreditor Agreement, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

 



91

 

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of Obligations then owing under any Secured
Hedge Agreements, and (c) payments of Obligations then owing under any Secured
Cash Management Agreements, ratably among the Lenders, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full, to the
Borrower or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Any amounts received by the Collateral Agent on account of the Obligations shall
be applied by the Collateral Agent as set forth in the Intercreditor Agreement.

 

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints NWFCS to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as expressly provided in Section 10.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, potential
Hedge Banks and potential Cash Management Banks) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders authorize the Administrative Agent to enter into any Permitted
Intercreditor Agreement and one or more intercreditor agreements with a
Receivables Financier in connection with a Permitted Receivables Financing.

 



92

 

 

10.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any such action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, gross negligence, willful misconduct or material breach of
this Agreement or any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a
Loan Party or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

 



93

 

 

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

10.04    Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

10.06     Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of a Specified Event of
Default (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States or a Farm Credit Lender. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 



94

 

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower at all times other than during the existence of a
Specified Event of Default (which consent shall not be unreasonably withheld,
conditioned or delayed), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

10.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 



95

 

 

10.08     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, or other titles listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

10.09     Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
arising under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01 of this Agreement), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Lender or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

96

 



 

10.10     Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion, but subject to Section 11.20,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of the
Obligations (other than (A) contingent indemnification obligations, tax
gross-up, expense reimbursement or yield protection obligations, in each case,
for which no claim has been made that is unsatisfied and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), (ii) that is sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, (iii) as approved in accordance with Section 11.01,
(iv) when such property is subject to Liens permitted under Section 8.02(e)
(solely to the extent that the Administrative Agent’s Liens on such assets
violate the terms of the documentation governing such Lien) and, to the extent
relating to extensions, renewals or replacements of such Liens, Section 8.02(l)
or Section 8.02(f) or (v) upon a Collateral Suspension Period;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(e); and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or is designated an Unrestricted Subsidiary in
accordance with Section 7.10(e).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11     Secured Cash Management Agreements and Secured Hedge Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements in the case of a
Maturity Date.

 

10.12     Intercreditor Agreement. Each of the Lenders from time to time party
to this Agreement hereby confirms and reaffirms the irrevocable authority of the
Administrative Agent to execute, deliver and act on its behalf in respect of the
Intercreditor Agreement, and each duly executed supplement, modification,
amendment, restatement or extension thereto. Each Lender agrees to be bound by
the terms and provisions of the Intercreditor Agreement. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender hereby agree that no Lender shall have any
right individually to enforce the Intercreditor Agreement, it being agreed that
all powers, rights and remedies of the Lenders under the Intercreditor Agreement
may be exercised solely by the Administrative Agent for the benefit of the
Lenders in accordance with the terms thereof. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS IS SUBJECT TO THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

 



97

 

 

(a)           no such amendment, waiver or consent shall:

 

(i)              extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) without the written consent
of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 5.02 or of any Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)             postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)            reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(iv)            change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby;

 

(v)             [Reserved];

 

(vi)            change any provision of this Section 11.01(a) or the definition
of “Required Lenders” without the written consent of each Lender directly
affected thereby;

 

(vii)           except in connection with a transaction permitted under
Section 8.05 or during a Collateral Suspension Period, release all or
substantially all of the Collateral without the written consent of each Lender
whose Obligations are secured by such Collateral;

 

(viii)         release the Borrower without the consent of each Lender or,
except in connection with a transaction permitted under Section 8.02 or
Section 8.05, all or substantially all of the value of the Guaranty without the
written consent of each Lender whose Obligations are guaranteed thereby, except
to the extent such release is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

(ix)            waive any condition set forth in Section 5.01 without the
consent of each Lender; and

 



98

 

 

(b)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders; provided, further, the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement and any
guarantees, collateral security documents and related documents executed by any
Loan Party to (A) cure any ambiguity, omission, defect or inconsistency, in each
case, of a technical or immaterial nature, (B) comply with local Law or advice
of local counsel or (C) cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents, so long as (x) in each case, such amendment, modification or
supplement does not directly adversely affect any right of the Administrative
Agent or any Lender, and (y) with respect to clause (A) above, the Required
Lenders shall not have objected in writing within five (5) Business Days of such
amendment, provided, further, that the Administrative Agent and the Borrower may
amend the Agreement and the other Loan Documents as permitted pursuant to
Section 3.03(c).

 

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(e) as to such matter.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended nor any principal amount owed to such Lender reduced, or
the maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)              if to any Loan Party or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

 

(ii)             if to any other Lender or any Voting Participant, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 



99

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Voting Participants hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or Voting
Participant pursuant to Article II if such Lender or Voting Participant, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, any Voting Participant or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party or such Agent Party’s
material breach of its obligations hereunder; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 



100

 

 

(d)           Change of Address, Etc. Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party, except to the extent that such losses, costs, expenses or
liabilities are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of the Administrative Agent or such Lender or Related Party.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 



101

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses. The Borrower and the Guarantors, jointly and
severally, shall pay (A) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (in the case of legal
fees and expenses, limited to the reasonable fees, charges and disbursements of
one primary outside counsel for the Administrative Agent and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction to the
extent in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated)) and (B) all reasonable out
of pocket expenses incurred by the Administrative Agent or any Lender (in the
case of legal fees and expenses, limited to the fees, charges and disbursements
of one primary outside counsel for all such persons taken as a whole (and,
solely in the case of a conflict of interest, one additional counsel for all
such persons taken as whole in each relevant jurisdiction) and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction (and
solely in the case of a conflict of interest, one additional conflicts counsel))
in connection with the enforcement or protection of its rights to the extent (1)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (2) in connection with the Loans made, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           Indemnification by the Loan Parties. The Borrower and the
Guarantors, jointly and severally, shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (in the case of legal fees and expenses,
limited to the fees, charges and disbursements of one primary outside counsel
for all such persons taken as a whole (and, solely in the case of a conflict of
interest, one additional counsel for all such persons taken as whole in each
relevant jurisdiction) and if reasonably necessary or appropriate, one local
counsel in each relevant jurisdiction (and solely in the case of a conflict of
interest, one additional conflicts counsel)) incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Loan Party) other
than such Indemnitee and its Related Parties to the extent arising out of, in
connection with, or as a result of (A) the execution, enforcement or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (B) any Loan or the use or
proposed use of the proceeds therefrom, (C) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property currently or
formerly owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
such Indemnitee’s material breach of its obligations hereunder or under any
other Loan Documents of such Indemnitee, or (y) arise out of any investigation,
litigation or proceeding that does not involve an act or omission by the
Borrower or any other Loan Party and arises solely from a dispute among
Indemnitees (except when and to the extent that one of the parties to such
dispute was acting in its capacity as an agent, arranger, bookrunner or other
agency capacity and, in such case, excepting only such party). Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 



102

 

 

(c)           Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the bad faith, gross
negligence or willful misconduct of such Indemnitee or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

(e)           Payments. All amounts due under this Section shall be payable not
later than ten Business Days after written (in reasonable detail) demand
therefor.

 

(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
permitted by applicable law and to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in Dollars. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder or thereunder (other than, except with
respect to the Borrower, as a result of a transaction permitted under Section
8.03, 8.04 and 8.05) without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 



103

 

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that such consent shall not be
required if a Lender assigns to one or more of its Affiliates.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its outstanding Term Loans
on a non-pro rata basis;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof in accordance with Section 11.02; and

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Incremental Term Loan Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
facility subject to such assignment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.

 



104

 

 

(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 (to be
paid by the assignor or assignee); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)             No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural Person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

 

(vi)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05 and 11.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 



105

 

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e), it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



106

 

 

 

(e)           Voting Participants. Notwithstanding anything in this Section
11.06 to the contrary, any Farm Credit Lender that (i) has purchased a
participation from any Lender that is a Farm Credit Lender in the minimum amount
of $5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent in substantially the form of Exhibit H (a
“Voting Participant Notification”), designated by the selling Lender as being
entitled to be accorded the rights of a voting participant hereunder (any Farm
Credit Lender so designated being called a “Voting Participant”) and (iii)
receives the prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant (such consents to be required only to the extent
and under the circumstances it would be required if such Voting Participant were
to become a Lender pursuant to an assignment in accordance with Section
11.06(b), it being understood and agreed that such consent is not required in
connection with the sale of any participation to an existing Voting Participant;
provided that the Borrower shall be deemed to have consented to any such sale of
a participation unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), shall be entitled to vote (and the voting rights of the selling Lender
shall be correspondingly reduced), on a dollar for dollar basis, as if such
Voting Participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action,
in each case, in lieu of the vote of the selling Lender; provided, however, that
if such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (e), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e) as of the Closing Date shall be a Voting Participant without
delivery of a Voting Participant Notification and without the prior written
consent of the Borrower and the Administrative Agent. To be effective, each
Voting Participant Notification shall, with respect to any Voting Participant,
(A) state the full name of such Voting Participant, as well as all contact
information required of an assignee as set forth in the Administrative
Questionnaire, (B) state the dollar amount of the participation purchased and
(C) include such other information as may be required by the Administrative
Agent. The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower within three Business Days of any
termination of, or reduction or increase in the amount of, such participation
and shall promptly upon request of the Administrative Agent update or confirm
there has been no change in the information set forth in Schedule 11.06(e) or
delivered in connection with any Voting Participant Notification (and for the
avoidance of doubt the voting rights of any Voting Participant shall be
appropriately reduced upon any reduction of such Voting Participant’s
participation interest). The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information provided by a Lender identifying
itself or its participant as a Farm Credit Lender without verification thereof
and may also conclusively rely on the information set forth in Schedule
11.06(e), delivered in connection with any Voting Participant Notification or
otherwise furnished pursuant to this clause (e) and, unless and until notified
thereof in writing by the selling Lender, may assume that there have been no
changes in the identity of Voting Participants, the dollar amount of
participations, the contact information of the participants or any other
information furnished to the Borrower or the Administrative Agent pursuant to
this clause (e). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant (except to the extent of a sale of a participation otherwise
in compliance with the terms of this Section 11.06(e)).

 



107

 

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
become a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or an agreement referenced in clause (f) of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (which source is not known by the recipient to be in
breach of confidentiality obligations with the Borrower or any Subsidiary). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arranger and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary (other than any such
information received from a source that is known by the recipient to be in
breach of confidentiality obligations with such Loan Party or any Subsidiary).
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



108

 

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08     Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or their respective Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Loan Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary

 



109

 

 

prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made).

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an

 



110

 

 

Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14    Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN

 



111

 

 

DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
(on behalf of itself and its Affiliates), that: (i) (A) the arranging

 



112

 

 

and other services regarding this Agreement provided by the Administrative
Agent, the Arranger and the Lenders are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent, the Arranger and the Lenders, on the other hand, (B)
each of the Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, the Arranger nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. Each of the Loan Parties hereby agrees
that it will not claim that any of the Administrative Agent, the Arranger or
Lenders and their respective affiliates owes a fiduciary duty or similar duty to
it in connection with any aspect of any transaction contemplated hereby.

 

11.17     Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

11.18     USA PATRIOT Act Notice.

 

Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the PATRIOT Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 



113

 

 

11.19     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support,” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 11.19, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.20     Release of Collateral and Guaranty Obligations.

 

(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any sale,
disposition or Permitted Receivables Financing permitted by the Loan Documents,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender), at the expense of the Borrower, take such actions as shall be
reasonably required to release its security interest in any Collateral sold or
disposed of (or sold, conveyed or contributed to any Permitted Receivables
Financing, including, without limitation, entering into a customary
intercreditor agreement with a Receivables Financier), and to release any
Guaranty under any Loan Document of any Person sold or disposed of (and to
release any Liens with respect to assets of such Person, release such Person
from all Loan Documents such Person is a party to and release any other
Obligations of such Person arising

 



114

 

 

under the Loan Documents), upon consummation of such sale or disposition in
accordance with the Loan Documents in each case, other than any sale or
disposition to another Loan Party.

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, at such time as (1) a Collateral Suspension Period is
continuing or (2) (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
(other than contingent obligations for which no claim has been asserted) shall
have been paid in cash, and (c) the Commitments shall have expired or been
terminated in full, the Administrative Agent’s Lien and the Collateral is
automatically released and the Administrative Agent shall at the expense of the
Borrower take such actions as shall be reasonably required to evidence the
release of its security interest in all Collateral and to release any Guaranty
under any Loan Document.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower, (x) in connection with any
Indebtedness permitted by Section 8.01(d) hereof (solely to the extent required
in writing by the holder of any related Lien permitted pursuant to Section
8.02(e) hereof), the Administrative Agent shall (without notice to, or vote or
consent of, any Lender), at the expense of the Borrower, take such actions as
shall be reasonably required to release its security interest in any Collateral
subject to such Lien, (y) upon designation of any Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 7.10(e) hereof, release the Guaranty
under any Loan Document of any such designated Unrestricted Subsidiary and
release any Liens granted by such designated Unrestricted Subsidiary and release
such designated Unrestricted Subsidiary from all Loan Documents such designated
Unrestricted Subsidiary is a party to and release all Obligations of such
designated Unrestricted Subsidiary arising under the Loan Documents and (z) in
connection with any Liens permitted by Section 8.02(f), the Administrative Agent
shall release its Liens on any assets subject to such Liens permitted under
Section 8.02(f), to the extent that the Administrative Agent’s Liens on such
assets violate the express terms of the documentation governing such Lien.

 

11.21     Entire Agreement.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 



115

 

 

(i)                a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

11.23     Waiver of Borrower Rights.

 

Each Loan Party acknowledges and agrees that, to the extent the provisions of
the Farm Credit Act of 1971, including 12 U.S.C §§ 2199 through 2202e, and the
implementing Farm Credit Administration regulations, 12 C.F.R. § 617.7000, et
seq. (collectively, the “Farm Credit Law”) apply to such Loan Party or to the
transactions contemplated by this Agreement, such Loan Party hereby irrevocably
waives all Borrower Rights, including all statutory or regulatory rights of a
borrower to disclosure of effective interest rates, differential interest rates,
review of credit decisions, distressed loan restructuring, and rights of first
refusal. Each Loan Party acknowledges and agrees that the waiver of Borrower
Rights provided by this Section 11.23 is knowingly and voluntarily made after
such Loan Party has consulted with legal counsel of its choice and has been
represented by counsel of its choice in connection with the negotiation of this
Agreement and waiver of such Loan Party set forth in this Section 11.23. Each
Loan Party acknowledges that its waiver of Borrower Rights set forth in this
Section 11.23 is based on its recognition that such waiver is material to induce
commercial banks and other non-Farm Credit System institutions to participate in
the extensions of credit contemplated by this Agreement and to provide
extensions of credit to such Loan Party. Nothing contained in this Section
11.23, nor the delivery to any Loan Party of any summary of any rights under, or
any notice pursuant to, the Farm Credit Law shall be deemed to be, or be
constructed to indicate the determination or agreement by any Loan Party, the
Administrative Agent, or any Lender that the Farm Credit Law, or any rights
thereunder, are or will be applicable to any Loan Party or to the transactions
contemplated by this Agreement. It is the intent of the Loan Parties that the
waiver of Borrower Rights contained in this Section 11.23 complies with and
meets all of the requirements of 12 C.F.R § 617.7010(c).

 

[END]

 



116

 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Term A Lender Term A Loan Commitment Applicable Percentage of Term A Loan
Northwest Farm Credit Services, PCA $300,000,000.00 100.0000000000% Total
$300,000,000.00 100.0000000000%

 

Term A-2 Lender[s] Term A-2 Loan Commitment Applicable Percentage of Term A-2
Loan Northwest Farm Credit Services, PCA $325,000,000.00 100.000000000% Total
$325,000,000.00 100.0000000000%

 



 

 

 

Schedule 11.06(e)

 

Voting Participants

 

Lender Voting Participant Term A Loan Commitment Resulting Term A Loan
Commitment/ Participation Resulting Applicable Percentage of Term A Loan
Northwest Farm Credit Services, PCA   $300,000,000.00 $45,000,000.00
15.000000000%   CoBank, FCB   $45,000,000.00 15.000000000%   American AgCredit,
FLCA   $40,000,000.00 13.333333333%   Farm Credit Services of America, FLCA  
$35,000,000.00 11.666666667%   Farm Credit East, ACA   $30,000,000.00
10.000000000%   Farm Credit West, FLCA   $30,000,000.00 10.000000000%   Capital
Farm Credit, FLCA   $20,000,000.00 6.666666667%   GreenStone Farm Credit
Services, FLCA   $18,000,000.00 6.000000000%   Farm Credit Mid-America, FLCA  
$18,000,000.00 6.000000000%   AgCountry Farm Credit Services, FLCA  
$15,000,000.00 5.000000000%   AgChoice Farm Credit, ACA for itself and/or agent
/ nominee for AgChoice Farm Credit, FLCA   $4,000,000.00 1.333333333% Total  
$300,000,000.00 $300,000,000.00 100.0000000000%

 



 

 

 

Lender Voting Participant Term A-2 Loan Commitment Resulting Term A-2 Loan
Commitment/ Participation Resulting Applicable Percentage of Term A-2 Loan
Northwest Farm Credit Services, PCA   $325,000,000.00 $    17,000,000.00
5.230769231%   Farm Credit Mid-America, FLCA   $    49,000,000.00 15.076923077%
  CoBank, FCB   $    20,000,000.00 6.153846154%   American AgCredit, FLCA   $   
17,000,000.00 5.230769231%   Farm Credit Services of America, FLCA   $   
19,000,000.00 5.846153846%   AgriBank, FCB   $    50,000,000.00 15.384615385%  
GreenStone Farm Credit Services, FLCA   $    30,000,000.00 9.230769231%   Farm
Credit East, ACA   $    11,000,000.00 3.384615385%   Farm Credit West, FLCA  
$    11,000,000.00 3.384615385%   AgCountry Farm Credit Services, FLCA   $   
21,000,000.00 6.461538462%   Farm Credit Of New Mexico, FLCA   $   
35,000,000.00 10.769230769%   Capital Farm Credit, FLCA   $    10,000,000.00
3.076923077%   AgFirst, FCB   $    20,000,000.00 6.153846152%   Fresno Madera
Federal Land Bank Associaton, FLCA   $    10,000,000.00 3.076923077%   AgChoice
Farm Credit, ACA for itself and/or agent/nominee for AgChoice Farm Credit, FLCA
  $      5,000,000.00 1.538461538% Total   $325,000,000.00 $325,000,000.00
100.0000000000%

 



 

 

 

EXHIBIT A-1

FORM OF LOAN NOTICE

 

Date: ___________, _____

 

To:Northwest Farm Credit Services, PCA, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 28, 2019
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Northwest Farm Credit Services, PCA, as
Administrative Agent.

 

The undersigned hereby requests (select one):

 

¨ A Borrowing of [the Term A Loan][the Term A-2 Loan][Incremental Term Loans]

 

¨ A conversion or continuation of [the Term A Loan][ the Term A-2
Loan][Incremental Term Loans]

 

1.On (a Business Day).

 

2.In the amount of    



 

3.Comprised of [Base Rate][Eurodollar Rate] Loans  



 

  4.For Eurodollar Rate Loans: with an Interest Period of ____ [week][month[s]].

 

 

[SIGNATURE PAGE FOLLOWS]






 

 

 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 5.02(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the Borrowing.]1

 

LAMB WESTON HOLDINGS, INC.        By:           Name:    Title:     

 

 



 

 

1 To be included only for new Borrowings.

 



 

